IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

FRONTFOUR CAPITAL GROUP                  )
LLC, and FRONTFOUR MASTER                )
FUND, LTD., on behalf of themselves      )
and similarly situated stockholders of   )
MEDLEY CAPITAL                           )
CORPORATION,                             )
                                         )
                  Plaintiffs,            )
                                         )
      v.                                 )   C.A. No. 2019-0100-KSJM
                                         )
BROOK TAUBE, SETH TAUBE,                 )
JEFF TONKEL, MARK LERDAL,                )
KARIN HIRTLER-GARVEY, JOHN               )
E. MACK, ARTHUR S. AINSBERG,             )
MEDLEY MANAGEMENT, INC.,                 )
SIERRA INCOME CORPORATION,               )
MEDLEY CAPITAL                           )
CORPORATION, MCC ADVISORS                )
LLC, MEDLEY GROUP LLC, and               )
MEDLEY, LLC                              )
                                         )
                  Defendants.            )

                         MEMORANDUM OPINION
                         Date Submitted: March 9, 2019
                         Date Decided: March 11, 2019
                         Date Revised: March 22, 2019

A. Thompson Bayliss, J. Peter Shindel, Jr., Daniel J. McBride, ABRAMS &
BAYLISS LLP, Wilmington, Delaware; OF COUNSEL: Lori Marks-Esterman,
Adrienne M. Ward, Nicholas S. Hirst, OLSHAN FROME WOLOSKY LLP, New
York, New York; Attorneys for Plaintiffs FrontFour Capital Group LLC and
FrontFour Master Fund, Ltd.

William M. Lafferty, John P. DiTomo, Daniel T. Menken, Aubrey J. Morin,
MORRIS, NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware; OF
COUNSEL: Jason M. Halper, Nathan M. Bull, Adam K. Magid, Matthew M. Karlan,
CADWALADER, WICKERSHAM & TAFT, LLP, New York, New York;
Attorneys for Defendants Brook Taube, Seth Taube, Jeff Tonkel, Medley
Management Inc., MCC Advisors LLC, Medley Group LLC, and Medley LLC.

Blake Rohrbacher, Kevin M. Gallagher, Kevin M. Regan, Nicole M. Henry,
RICHARDS, LAYTON & FINGER, Wilmington, Delaware; OF COUNSEL:
Matthew L. Larrabee, Paul C. Kingsbery, Shriram Harid, DECHERT LLP, New
York, New York, Joshua D.N. Hess, DECHERT LLP, Washington, D.C.; Attorneys
for Defendant Sierra Income.

Garrett B. Moritz, Eric D. Selden, S. Michael Sirkin, ROSS ARONSTAM &
MORITZ LLP, Wilmington, Delaware; OF COUNSEL: Alan R. Friedman,
Samantha V. Ettari, Jared I. Heller, KRAMER LEVIN NAFTALIS & FRANKEL
LLP, New York, New York; Attorneys for Defendants Mark Lerdal, Karin Hirtler-
Garvey, John E. Mack, and Arthur S. Ainsberg.



McCORMICK, V.C.
      Due to the press of time,1 aspects of this decision lack polish or extended

treatment.

      March came in like a lion. Snow flurries and gray overcast covered downtown

Wilmington for most of March’s early days. The courthouse witnessed another

flurry of activity during those days as the plaintiffs, FrontFour Capital Group LLC

and FrontFour Master Fund, Ltd. (“FrontFour”), tried their expedited claims to

enjoin transactions orchestrated by twin brothers Brook and Seth Taube.

      The challenged transactions, which were announced on August 9, 2018,

would combine an asset management firm founded and majority owned by the Taube

brothers, Medley Management, Inc. (“Medley Management”), with two business

development corporations that Medley Management advises, Medley Capital

Corporation (“Medley Capital”), and Sierra Income Corporation (“Sierra”). If the

transactions proceed, Sierra will acquire first Medley Capital and then Medley

Management in two cross-conditioned mergers, with Sierra as the surviving



1
  This litigation commenced on February 11, 2019. The parties stipulated to an expedited
schedule to accommodate a March 31, 2019 drop-dead date under the challenged merger
agreements. Pre-trial briefs were submitted on Monday, March 4. Over 800 trial exhibits
arrived in Chambers on Tuesday, March 5. Trial took place on March 6–7. On the second
day of trial, the acquirer informed the Court that its “rights under the Merger Agreements
will be eviscerated if the Court does not issue a decision on Plaintiffs’ request for an
injunction by 9 a.m. on Monday, March 11.” Post-trial briefs were filed at 8 a.m. on
Saturday, March 9. Daylight savings time began on Sunday, March 10, further depriving
the Court of an hour and confirming Murphy’s law.
                                            1
combined entity (the “Proposed Transactions”). Medley Management will receive

per share $3.44 cash, plus $.065 in cash dividends, and the right to receive .3836

shares of Sierra stock, which represents a premium of approximately 100% to

Medley Management’s trading price. The Taube brothers and their management

team will receive lucrative employment contracts with the combined company.

Medley Capital stockholders, including FrontFour, will receive per share the right

to 0.8050 shares of Sierra stock, which provides no premium against Medley

Capital’s net asset value (“NAV”).

      The Taube brothers proposed the transactions in late June 2018. They touted

size/scale, asset quality, and internalized management resulting from the

transactions as beneficial to all of the parties. They set an aggressive timeline to

permit announcement of a deal in early August 2018 in connection with the release

of second-quarter financials. In response to the proposal, each of the three affiliated

entities empowered a special committee to negotiate and, if appropriate, recommend

the transaction. It was July 11th before the Medley Capital special committee had

retained a financial advisor and was prepared to negotiate, leaving only a few weeks

to negotiate under the Taube brothers’ timeline. During that time, the Medley

Capital special committee negotiated a slightly better exchange ratio, secured the

Taube brothers’ agreement to waive payments in connection with a valuable tax


                                          2
receivable agreement (“TRA”), and obtained the opinion of an independent

compensation expert that the Taube brothers’ compensation packets were

reasonable. The committee members also secured for themselves the agreement that

two of the four of them—to be determined through an interview process following

announcement of the Proposed Transactions—would serve on the board of the

combined entity.

      From a distance, this process appeared arm’s-length. The December 2018

proxy recommending that the stockholders approve the Proposed Transactions

certainly made it seem that way.

      At trial, FrontFour proved otherwise. FrontFour commenced this litigation on

February 11, 2019. They claimed that the Medley Capital directors, who include the

Taube brothers, breached their fiduciary duties to the common stockholders by

entering into the Proposed Transactions. They accused Sierra of aiding and abetting

in those breaches. They also claimed that Medley Capital’s public disclosures failed

to provide several categories of information material to stockholders considering the

Proposed Transactions.

      In reality, when the Taube brothers proposed the transactions in June 2018,

Medley Management was facing enormous financial pressure. Medley Management

had engaged in two sales processes in 2017, both of which failed, which left merging


                                         3
with affiliates as Medley Management’s only solution. As part of the 2017 sales

processes, Medley Management had secured standstill agreements from around

thirty potential bidders, which prevented those third parties from proposing

transactions with Medley Capital. During negotiations with one bidder during the

2017 sales process, the Taube brothers had already agreed to give up the TRA for

substantially less consideration than they will receive under the Proposed

Transactions. In 2018, Medley Management received two inbound expressions of

interest for Medley Capital, which they ignored. The Medley Capital special

committees did not know any of this information before this litigation. They were

not told. They did not ask.

      In the midst of this informational vacuum, Medley Capital’s special

committee members determined not to run any pre-signing market check or consider

alternative transactions. They made this determination, although around that time at

least one stockholder was agitating for Medley Capital to engage in a sales process.

They capitulated to the aggressive timeline, although Medley Capital had no

business reasons for rushing toward a deal. Then, they insulated the deal from a

post-signing market check by agreeing to deal protections, including a no-shop.

      This post-trial decision finds that the Proposed Transactions trigger the entire

fairness test. FrontFour proved that half of the Medley Capital special committee


                                          4
was beholden to the Taube brothers, and thus the Taube brothers dominated and

controlled the board with respect to the Proposed Transactions. Defendants failed

to meet their burden of proving that the Proposed Transactions are entirely fair. The

deal protections of the merger agreement also fail enhanced scrutiny.

      As relief, FrontFour seeks a curative shopping process, devoid of Medley

Management’s influence, free of any deal protections, plus full disclosures. One

obstacle prevents the Court from issuing this relief: FrontFour failed to prove that

the acquirer, Sierra, aided and abetted in the other defendants’ breaches of fiduciary

duties. Under the Delaware Supreme Court’s decision in C & J Energy,2 an

injunction may not issue if it would “strip an innocent third party of its contractual

rights” under a merger agreement, unless the party seeking the injunction proves that

the third party aided and abetted a breach of fiduciary duty by the target directors.

Ordering a go-shop despite the no-shop and preventing enforcement of the deal

protections would effectively strip Sierra of its contractual rights.

      And so, what came in like a lion goes out like a lamb: Under C & J Energy,

FrontFour’s requested relief must be denied.




2
 C & J Energy Servs., Inc. v. City of Miami Gen. Empls.’ and Sanitation Empls.’ Ret. Tr.,
107 A.3d 1049, 1071–72 (Del. 2014).
                                           5
       Medley Capital’s stockholders, however, are entitled to corrective disclosures.

The proxy creates the misleading impression that the special committee replicated

arm’s-length negotiations amid the conflicts tainting the Proposed Transactions. To

vote on an informed basis, the stockholders must know the reality—that the majority

of the members of the special committee failed to act independently when

negotiating the Proposed Transactions. Further, the stockholders are entitled to

additional disclosures concerning third-party expressions of interests. On this topic,

disclosures to date have been incomplete or, in one instance, outright false. Any

stockholder vote on the Proposed Transactions is enjoined pending corrective

disclosures consistent with the matters discussed in this decision.

I.     FACTUAL BACKGROUND
       Trial took place over one and three-quarter days. The record comprises over

800 trial exhibits, live testimony from six fact and two expert witnesses, deposition

testimony from five fact witnesses, and ninety-seven stipulations of fact.3 The




3
  The Factual Background cites to: docket entries (by docket “Dkt.” number); trial exhibits
(by “JX” number); the trial transcript (“Trial Tr.”); and stipulated facts set forth in the
Parties’ Pretrial Order (Dkt. 128) (“PTO”). The parties called by deposition John Mack,
Russ Hutchinson on behalf of Goldman Sachs, John Simpson on behalf of Broadhaven,
Jeffrey Young on behalf of Origami, and Thomas Surgent on behalf of NexPoint. The
transcripts of their respective depositions are cited using the witnesses’ last names and
“Dep. Tr.” (e.g., “Mack Dep. Tr.”).
                                            6
parties submitted pre-trial and post-trial briefs. These are the facts as I find them

after trial.

         A.     The Taube Brothers, the Medley Entities, and Medley Capital

         Each of the entities named as a defendant in this action is an affiliate of

Medley Management, a publicly traded asset management firm formed by Brook

and Seth Taube. Brook, Seth, and their younger brother, Chris, control Medley

Management through majority ownership.4 Medley Management is the parent entity

of several registered investment advisors, which manage several funds, including

Medley Capital and Sierra (collectively, the “Medley Entities”). The Medley

Entities’ organizational structure is reflected in the attached chart.5

         Medley Capital is a business development corporation (“BDC”) formed by

the Taube brothers in 2011.6 BDCs are special investment vehicles regulated under

the Investment Company Act of 1940 (the “‘40 Act”) and designed to facilitate




4
 The three Taube brothers own about 82% of Medley Group LLC. Trial Tr. at 311:17–
312:11 (Taube). Medley Group LLC, in turn, owns 97.7% of Medley Management. Id. at
321:12–14.
5
  See Dkt. 136, Ex. A: PDX 001. This decision refers to a number of demonstratives that
summarize the record evidence and were publicly filed by the parties. Referring to charts
has the added bonus of appealing to the visual learner. The Charts need a cipher, as this
decision uses different defined terms to refer to each of the Medley Entities to improve
readability: MDLY = Medley Management; MCC = Medley Capital; SIC = Sierra.
6
    PTO ¶¶ II.3, II.5.
                                           7
capital formation for small and middle-market companies.7                Medley Capital

describes its business as “generat[ing] income and capital appreciation by lending

directly to privately held middle market companies . . . .”8 Medley Capital “source[s]

investment opportunities through direct relationships with companies, financial

intermediaries . . . , as well as through financial sponsors.”9          Medley Capital

launched its initial public offering in 2011.10

          Medley Capital licenses its name from the Medley Entities.11 Medley Capital

has no employees, offices, or physical assets of its own; all of this is supplied by its

external advisor, MCC Advisors LLC (“Advisors”), a Medley Management

subsidiary. The Medley Entities experience total insider overlap. Every member of

Medley Capital’s management team holds management positions, and each of



7
  See generally U.S. Securities and Exchange Commission, Fast Answers: Investment
Company         Registration        and     Regulation     Package,       available      at
https://www.sec.gov/investment/fast-
answers/divisionsinvestmentinvcoreg121504htm.html#P75_10439 (last visited Mar. 7,
2019); Morrison Foerster, FAQs About BDCs, https://media2.mofo.com/documents/faq-
business-development-companies.pdf (last visited Mar. 11, 2019). See also Medley
Capital Corp., Annual Report (Form 10-K) at 30 (Feb. 14, 2018) (“We are classified as a
non-diversified investment company within the meaning of the ‘40 Act, which means that
we are not limited by the ‘40 Act with respect to the proportion of our assets that we may
invest in securities of a single issuer.”).
8
    JX 013 at p.4.
9
    Id.
10
     PTO ¶ II.21.
11
     JX 051 at p.23.
                                            8
Medley Capital’s inside directors hold board seats in other Medley Entities,

including Medley Management, Advisors, and Sierra.12

         Advisors manages Medley Capital pursuant to an Amended and Restated

Investment Management Agreement (the “Management Agreement”) dated January

19, 2014.13        Under that agreement, Medley Capital pays Advisors a base

management fee of 1.75% of Medley Capital’s gross assets and a two-part incentive

fee calculated from net investment income (“NII”) and net capital gains.14 Advisors

has broad discretion in making investment decisions and directing Medley Capital’s

rights under its debt instruments.15 Such external management arrangements are

common among BDCs.16




12
   See Dkt. 136, Ex. A: PDX 005 (“Medley Entities: Overlapping Management &
Directors”).
13
  JX 004. Advisors provides Medley Capital’s office facilities, equipment, and other
administrative services to Medley Capital pursuant to a separate administration agreement.
PTO ¶ II.23; JX 051 at p.23. For the years ended September 30, 2017, 2016, and 2015,
Medley Capital paid Advisors $3.8 million, $3.9 million, and $4.1 million, solely for
administrative expenses, respectively. Id.
14
     PTO ¶ II.24; JX 004 § 8.
15
  Trial Tr. at 313:17–315:23 (Taube testimony). “We [Advisors] make the loans on behalf
of Medley Capital . . . as the manager, we manage all aspects of the loan from inception
through to repayment, and the board isn’t involved in how we process the loan at any time.”
Id. at 315:7–14.
16
     See Trial Tr. at 417:22–418:5 (Hirtler-Garvey).
                                              9
          Under the ’40 Act, a majority of Medley Capital’s board of directors (the

“Board”) must be independent, and Medley Capital cannot enter into any transaction

with its external advisor without the approval of a majority of its independent

directors.17 Medley Capital has a seven-member Board divided into three classes.18

The directors are elected by a plurality vote and serve staggered three-year terms.19

Medley Capital’s current Board comprises three inside directors and four

independent directors.20 Medley Capital’s inside directors are Brook Taube, Seth

Taube, and their friend of thirty years, Jeff Tonkel.21 Medley Capital’s outside

directors are John E. Mack, Karin Hirtler-Garvey, Arthur S. Ainsberg, and Mark

Lerdal.22 Mack, Hirtler-Garvey, and Ainsberg joined the Board in 2011.23 Lerdal

joined the Board in 2017.24




17
     See 15 U.S.C. § 80a-56; JX 430 at p.14.
18
  Medley Capital Corp., Registration Statement Amendment (Form N-2/A) (Nov. 23,
2010), Ex. 99.A.3 (“Medley Capital Certificate of Incorporation”) § 6.3; Id., Ex. 99.B.3
(“Medley Capital Bylaws”) § 3.1 (“The number of directors which shall constitute the
whole of the Board of Directors shall be seven.”).
19
     Medley Capital Certificate of Incorporation § 6.3.
20
     Medley Capital Corp., Annual Report (Form 10-K) at 72 (Dec. 4, 2018).
21
  PTO ¶¶ II.4–6; Medley Capital Corp., Annual Report (Form 10-K) at 72 (Dec. 4, 2018);
Trial Tr. at 318:12–16 (Taube testifying that he has known Tonkel since college).
22
     PTO ¶¶ II.7–10.
23
     Id. ¶¶ II.7–9.
24
     Id. ¶ II.10.
                                               10
         Under the ’40 Act, Medley Capital’s independent directors must annually

review and, if appropriate, approve its Management Agreement.25 In the approval

process, the outside directors confer with counsel and review management fee levels

of other BDCs.26         Under the ’40 Act, the Management Agreement must be

terminable at will on 60 days’ notice without a termination fee.27 The outside

directors have never considered Advisors’ performance28 or threatened (or even

considered threatening) to terminate the Management Agreement as part of their

annual review or otherwise.29

         In sum, Medley Capital depends on the Taube brothers for its day-to-day

operations, office space, office equipment, staff, and even its name. Medley Capital

has the right to terminate Advisors’ Management Agreement, but has never



25
     15 U.S.C. § 80a-15(a)(2).
26
     Trial Tr. at 163:10–21 (Ainsberg); Mack Dep. Tr. at 40:21–41:9.
27
  Id. § 80a-15(a)(3); PTO ¶ II.23; see Trial Tr. at 286:20–287:2 (Taube); id. at 162:24–
163:21 (Ainsberg).
28
  Trial Tr. at 197:11–14 (Ainsberg) (“Q. . . . [T]he Medley Capital board has never
considered declining to renew Medley Capital Advisors’ contract due to poor performance,
has it? A. It has not.”).
29
   Mack Dep. Tr. at 43:10–12 (“Q: Has the Board ever considered terminating the
investment management agreement? A: Not that I’m aware of.”); Trial Tr. at 197:11–14
(Ainsberg) (“Q: . . . [T]he Medley Capital board has never considered declining to renew
Medley Capital Advisors’ contract due to poor performance, has it? A. It has not.”); id.
390:1–5 (Hirtler-Garvey) (“Q: Now, did you ever discuss with your special committee
members or with the other independent directors of the board, I guess, terminating that
contract? A. We have not.”).
                                             11
considered using that right. Termination of that agreement would not extricate

Medley Capital from the Taube brothers’ influence in any event, given the other

points of overlap.

      Another salient fact: None of Medley Capital’s fiduciaries (officers and

directors) have interests aligned with the interests of Medley Capital’s common

stockholders.

      As to the inside directors and management, their financial interests lie in

Medley Management,30 although the Taube brothers beneficially own just under

15% of Medley Capital’s common stock.31 If the Proposed Transactions close, the

Taube brothers and Tonkel will each receive compensation for their Medley

Management interests, as well as lucrative compensation packages more secure than

the at-will Management Agreement.32



30
   The Taube brothers have close to a 100% ownership interest in Management. See PTO
¶ II.5 (“Seth Taube, with Brook Taube, is the beneficial owner of . . . 97.7% of the voting
interests in [Medley Management] common stock”); PDX 001. Tonkel owns 6% of the
units in Medley LLC, which are exchangeable for shares of MDLY Class A stock. PTO ¶
II.6.
31
  PTO ¶ II.5 (“Seth Taube, with Brook Taube, is the beneficial owner of 14.6% of Medley
Capital common stock”); Trial Tr. at 281:19–21 (Taube) (“Management and Medley
[Management] have, in combination, approximately 14.9 percent interest in Medley
Capital Corporation shares.”).
32
  Under the terms of the Proposed Transactions: Brook Taube will be Chairman and CEO
of the combined company, receive an annual base salary of $600,00, and be eligible for
additional performance-based compensation of $1,200,00 cash and $2,000,000 in restricted
shares; Seth Taube will be Vice Chairman, Senior Executive Vice President, and Senior
                                          12
         As to the outside directors, the value of their director fees dwarfs the value of

their Medley Capital common stock.33 Ainsberg, Hirtler-Garvey, and Mack have

each been paid over $1 million for serving on the Board and its committees.34 For

the company’s fiscal year ending September 30, 2018, Ainsberg earned $299,000 as

a Medley Capital director, representing roughly half of his 2018 income. 35 Lerdal




Managing Director of the combined company, receive an annual base salary of $480,000,
and be eligible for additional performance-based compensation of $600,000 in cash and
$1,150,000 in restricted stock; and Tonkel will be President, receive an annual base salary
of $480,000, and be eligible for additional performance-based compensation of $600,000
cash and $1,150,000 in restricted stock. PTO ¶¶ II.69–71.
33
   Ainsberg owns only 3,000 shares of Medley Capital stock, which he purchased shortly
after joining the Medley Capital Board (JX 001); Hirtler-Garvey owns only 3,000 shares
of Medley Capital stock, which were purchased shortly after the IPO (JX 003); Mack owns
only 1,000 shares of Medley Capital stock, which were purchased in 2012 (JX 002); and
Lerdal does not own any shares of Medley Capital stock. None of them have elected to
receive Medley Capital stock in lieu of cash compensation since 2011, and none of the
independent directors have acquired shares in Medley Capital since 2012. JX 1–JX 3;
JX 417 at p.559.
34
   Each independent director receives an annual fee of $90,000. Medley Capital Corp.,
Annual Report (Form 10-K) at 78 (Dec. 4, 2018). In addition, Chairman of the Audit
Committee receives an annual fee of $25,000, and chairpersons of the Nominating,
Corporate Governance, and Compensation Committees receive annual fees of $10,000. Id.
Other members of the Audit Committee, the Nominating and Corporate Governance
Committee, and the Compensation Committee receive annual fees of $12,500, $6,000, and
$6,000, respectively. Each independent director on the special merger committee received
a one-time retainer of $25,000, the chairman of the special committee receives a monthly
fee of $15,000 and other members receive a monthly fee of $10,000. Id. For Medley
Capital’s fiscal year ending on September 30, 2018, Ainsberg received $299,000, Hirtler-
Garvey received $267,500, Mack received $275,000, and Lerdal received $252,500. Id.
35
     JX 622 at pp.7–11.
                                            13
has been paid $288,702 for his two years as Medley Capital director.36 By contrast,

at the deal price, the value of all of the outside directors’ combined common stock

is under $40,000.37 In the Proposed Transactions, two of Medley Capital’s four

outside directors will serve on the Board of the combined company; all four outside

directors interviewed for the position after the Merger Agreement was signed.38

         B.     Pre-Signing Events

                1.     Medley Management’s Failed Sales Processes

         Since its January 20, 2011 IPO, by every industry measure, Medley Capital

has been in a steady financial decline.39 This decline occurred during a period of




36
   Medley Capital Corp., Proxy Statement (Form DEF 14A), Proposal I (Dec. 21, 2017)
(reporting compensation of $36,202 for fiscal year ending Sept. 30, 2017); Medley Capital
Corp., Annual Report (Form 10-K) at 78 (Dec. 4, 2018) (reporting compensation of
$252,500 for the fiscal year ending September 30, 2018).
37
   Seven thousand shares x $5.68 per share. JX 700, Medley Capital Corp., Proxy
Statement (Form DEFM14A) (Dec. 21, 2018) (“Medley Capital Proxy”).
38
     Mack Dep. Tr. at 102:2–14; Trial Tr. at 387:15–23; JX 379 at p.1.
39
  See Dkt. 118, Pls.’ Pretrial Br. at 17, Chart & n.3 (compiling data). Between its IPO and
the announcement date of the challenged transactions, Medley Capital’s stock plummeted
by approximately 72% and its cumulative return was -34%. JX 507 at p.7. The
deterioration in Medley Capital’s net investment income (“NII”), a key metric in measuring
BDC performance and a proxy for BDC earning power, and dividend are particularly
dramatic. Since 2014, NII has plunged by 85% (from $1.58 to $0.23 per share), and the
dividend has fallen by 65% (from $1.48 to $0.52 per share). JX 443 at p.8; Trial Tr. at
194:4–12 (Zenner). Because dividends have exceeded NII, Medley Capital has operated
with an unsustainable shortfall since 2016. Id.
                                             14
sustained stock market and sector share price increases.40           Medley Capital’s

performance is poor compared to its peers.41 Due to Medley Capital’s poor financial

performance,42 Medley Management faced financial pressures.43

         In May 2017, Medley Management embarked on a process to consider a range

of strategic transactions.44 Medley Management retained UBS and Credit Suisse to




40
     JX 509 at p.7.
41
   The S&P BDC Index has had a positive 57% return since 2011. JX 443 at p.3; Trial Tr.
at 469:23–470:2 (Zenner) (testifying that Medley Capital’s performance had been poor
relative to its peers). As of August 9, 2018, Medley Capital had the largest discount to
NAV (53%) of any BDC. JX 343 at p.33. As of year-end, Medley Capital has continued
to languish at a 55% discount to NAV—the single largest NAV discount among the 46
BDCs covered by Raymond James’ investment banking group in their “BDC Weekly
Insight” report (published January 3, 2019) and nearly 3x the BDC average discount of
19%. JX 434 at p.7.
42
  At the end of 2017, the Management Agreement appears to have accounted for 21% of
Medley Management’s fee-earning assets under management (“fee earning AUM” or
“FEAUM”). Medley Management, Inc., Annual Report (Form 10-K) at 52–53 (Mar. 29,
2018). FrontFour quantifies the Management Agreement as producing about 30% of
Medley Management’s fee revenue. JX 443 at p.10. Whichever way one computes the
value of the Management Agreement to Medley Management, it is clearly significant.
43
   Between 2016 and 2017, base management fees paid to Medley Capital Advisors fell
from $19.5 million to $17.8 million. JX 051. The incentive fee had fallen from $8.0
million to $0.9 million in the same period, and Advisors was likely to lose all of its
incentive fees from Medley Capital in 2018. JX 051 at F-51.
44
   Id. at 288:17–289:22; PTO ¶ II.27; Medley Capital Proxy at 57. Medley Management
internally referred to this process as “Project Redwood.” JX 027 (Project Redwood
Management Presentation).
                                          15
conduct outreach.45      Nineteen parties expressed interest and seven executed

confidentiality agreements, but the process ultimately failed.46

         In October 2017, Medley Management determined to restart the process and

reach out to potential bidders.47 Medley Management retained Goldman Sachs &

Co. LLC (“Goldman”) and Broadhaven Capital Partners, LLC (“Broadhaven”).48

They invited thirty-eight potential strategic partners to participate in the preliminary

round of a two-round sale process.49 Twenty-four of them executed confidentiality



45
     PTO ¶ II.27.
46
   Id.; Medley Capital Proxy at 57–58. On July 2017, two interested parties submitted non-
binding bids, but neither bid progressed beyond the initial indication of interest. PTO
¶ II.30; JX 621 (Pls.’ Expert Report of Dr. Kennedy) at ¶ 26 (“one cash proposal included
an acquisition of [Medley Management] and [Advisors], and the other proposed a
combination in exchange for consideration of cash and stock of the combined entity”);
Medley Capital Proxy at 57 (“In July 2017, two of the interested parties submitted non-
binding bids to acquire [Medley Management] and [Advisors]. One of the interested
parties proposed an acquisition of [Medley Management] and [Advisors] for cash, and the
other proposed a combination in exchange for consideration of cash and stock of the
combined entity. However, neither bid progressed beyond the initial indication of
interest.”).
47
  Medley Management referred to this process internally as “Project Elevate.” See JX 029
(Project Elevate: Confidential Information Packet). The relevant record materials are: id.;
JX 068 (Project Elevate: January 2018 Discussion Materials); JX 635 (Project Elevate:
Apr. 2018 Process Summary); JX 639 (Project Elevate: July 2018 Process Summary);
JX 646 (Project Elevate: Deal Point List); JX 035 (Project Elevate: Oct. 2017 Discussion
Materials); JX 047 (Project Elevate: First Round Bid Summary Materials); JX 064 (Project
Elevate: Discussion Materials); JX 205 (Project Elevate: July 2018 Process Updates).
48
  JX 054 (letter engaging Goldman “as financial advisor in connection with the possible
sale of all or a portion of [Medley Management]”); Medley Capital Proxy at 58.
49
     JX 085.
                                            16
agreements.50 Medley Management received three “viable” first-round, non-binding

indications of interest.51     Only one bidder, “Party X,” made a second-round

proposal.52 From January 12, 2018, through January 24, 2018, Medley Management

and Party X engaged in negotiations and exchanged numerous proposals and

counterproposals.53

           The confidentiality agreements executed by third parties in Medley

Management’s two sales processes prevented the third-parties from offering to enter

into any transaction with funds managed by Medley Management, including Medley

Capital.54 These restrictions applied for a “standstill period” following execution of

the agreements. The standstill periods ranged from twelve to twenty-four months.55




50
     Medley Capital Proxy at 58.
51
     Id.
52
     JX 057; JX 635 at p.3.
53
     Medley Capital Proxy at 58.
54
   They prevented the third parties from offering to acquire or be involved in “any
acquisition, transaction, merger or other business combination relating to all or part
of . . . any funds advised by [Medley Management] or acquisition transaction for all or part
of the assets of . . . any funds advised by [Medley Management].” PTO ¶ II.28; see, e.g.,
JX 037 (Schroders Conf. Agr.) § 10.a. The agreements also restricted the third parties’
ability to “encourage, initiate, induce or attempt to induce [Medley Capital] . . . to
terminate, amend or otherwise modify their advisory agreements with [Medley
Management] during the Standstill Period.” PTO ¶ II.29. See, e.g., Schroders Conf. Agr.
§ 10.h.
55
   See Dkt. 136, PDX 006 (Summary: Standstill Periods); id. PDX 007 (Summary:
Standstill Periods, cont.).
                                            17
         On January 26, 2018, the Medley Capital Board convened a meeting to receive

updates on Medley Management’s sales process.56 Brook Taube reported on the

process as well as the status of negotiations with Party X.57 His report to the Board

was high-level.       It omitted information that he had presented to Medley

Management’s board of directors that same day.58 The Board was not informed, for

example, that the arm’s-length parties were only willing to pay premia of 8.4% (one

third-party) – 30.0-55.4% (Party X). They were not told that Party X had dropped

its price due to concerns about the performance of Medley Management. They were

not made aware of the standstill provisions restricting transactions at Medley

Capital. Before this litigation, none of the Board members ever asked for or were

made aware of this information.

         If consummated, Party X’s proposal would result in a change of control of

Medley Management, triggering Medley Capital’s approval rights under the




56
     JX 065 at p.1.
57
     Id. at pp.1–2.
58
  Compare JX 067 (including half-page summary of the Goldman process and background
on Party X) with JX 068 (including comprehensive information about the Medley
Management bidding process, the terms of each bid, and financial terms proposed by Party
X).
                                          18
Management Agreement.59 To consider the impact of the Party X proposal on

Medley Capital,60 the Board determined to establish a special committee. 61 The

Board appointed to the committee Ainsberg, Hirtler-Garvey, Mack, and Lerdal, with

Ainsberg as chair (the “Special Committee”).62 The committee retained Kramer

Levin as legal advisors.63

           On March 15, 2018, Party X submitted a revised bid that reduced the proposed

purchase price significantly and changed other important terms. 64                 Medley

Management determined that the revised proposal was not in the best interests of

Medley Management and terminated discussions.65 On May 2, 2018, Party X




59
  JX 065 at p.2 (Jan. 26, 2018 Medley Capital Board meeting minutes, Brook reported that
the contemplated transaction “would result in a change in control due to the fact that
[Medley Capital’s] investment advisory agreement would be assigned to [Party X].”).
60
   Trial Tr. at 293:13–24 (Taube) (“You know, when the determination was made to
proceed with [Party X], we identified that, due to the assignment of the contract, that that
was a decision that needed to be made. My recollection is that [the] special committee was
formed so that they could make that decision and determination on their own without the
interested board members.”).
61
     JX 065 at pp.2–4.
62
     Id.
63
  Id. at p.5. The Medley Capital Board approved a $25,000 retainer for each committee
member, a stipend of $15,000 per month for the committee chair, and a stipend of $10,000
per month for all other members. Id.
64
     JX 087; Medley Capital Proxy at 59; JX 635 at p.5.
65
     PTO ¶ II.40; Medley Capital Proxy at 59.
                                                19
informed Medley Management that it did not intend to continue to pursue a potential

transaction.66

         In April 2018, a third-party, Origami Capital Partners, LLC (“Origami”),

reached out to Medley Capital several times to propose a potential transaction.67 On

April 4, 2018, Origami submitted an indication of interest.68 Medley Capital

publicly denied ever receiving that letter.69 But Origami addressed the April 2018

letter to both Brook Taube and Marilyn Adler, a Medley Capital Senior Managing

Director.70 And Adler responded to the letter: “I am excited to tell you that Medley

has agreed to discuss a process for the sale. I’ve given your name as a possible

buyer. I am having a discussion this week and will update you as I know more.”71

Brook Taube still maintains:         “It’s not clear to me where the mysterious




66
     PTO ¶ II.41.
67
     JX 101; JX 107.
68
     JX 544.
69
  Medley Capital Corp., Current Report (Form 8-K) at 1 (Feb. 13, 2019) (“Contrary to
Origami’s public statements, the Company never received a proposal to buy the SBIC
Subsidiary from Origami until yesterday.”).
70
   JX 100. Origami addressed the letter to Adler because it believed at the time that Adler
was instructed to solicit expressions of interest to purchase Medley SBIC. Young Dep. Tr.
at 78:6–7. Knowing that Brook and Adler worked together, Origami contacted the two of
them. Id. at 77:13–15. Origami was “surprised and disappointed that [Brook] refused to
respond.” Id. at 77:16–18.
71
     JX 108.
                                            20
correspondence came from.”72 Before this litigation, the Special Committee was not

aware of Origami’s 2018 overtures.

         As part of Medley Management’s negotiations with Party X, the Medley

Entities’ founders (the Taube brothers and other executives) agreed to give-up their

TRA,73 which was worth approximately $5.9 million for fifteen years following

Medley Management’s IPO.74 Before this litigation, the Special Committee was not

informed of Medley Management’s negotiations with Party X concerning the TRA.

                 2.     Medley Management’s Proposed Transactions with Medley
                        Capital and Sierra
         By May 2018, Brook Taube felt that Medley Management was “under

enormous pressure” financially.75 Wells Fargo noted that Medley Capital’s “NAV

has dropped for a remarkable fifteen quarters,”76 and observed Medley Capital’s




72
     Trial Tr. at 373:22–374:1.
73
   For some background on TRAs, see Lynnley Browning, Squeezing Out Cash Long After
the     I.P.O.,       New     York     Times (Mar.    13,    2013),    available     at
https://dealbook.nytimes.com/2013/03/13/private-equity-squeezes-out-cash-long-after-
its-exit/ (last visited Mar. 9, 2019).
74
     Trial Tr. at 246–47 (Sterling).
75
     JX 126 (May 9, 2018 email from Brook Taube).
76
   JX 078 (Wells Fargo Equity Research Report, Medley Capital: We Were Wrong, But
Staying the Course (Feb. 6, 2018)); see also JX 618 (Defs.’ Expert Report of Dr. Zenner)
at p.56.
                                          21
“severe underperformance.”77 In Mack’s words, by May 2018, Medley Capital’s

credit portfolio was “bottoming out.”78 The management team faced fee waivers at

Medley Capital79 and NAV issues “across the board,” which would have a

“meaningful impact on [Medley Management].”80

          Intensifying this pressure, in 2016, the Taube brothers caused Medley LCC, a

subsidiary of Medley Management, to a Master Investment Agreement with

affiliates of Fortress Credit Advisors, LLC (“Fortress”). Under the agreement,

Fortress provided approximately $40 million in capital for Medley Capital projects.

Fortress received a put right that, if exercised, forces Medley to “immediately

redeem” Fortress’s interest.81 This put right can be triggered in if Medley LLC fails

to pay Fortress a preferred distribution or if Medley ceases to control Advisors.82




77
  JX 129 (Wells Fargo Equity Research Report, Medley Capital: When the Going Gets
Tough . . . (May 10, 2018)); see also JX 618 (Defs.’ Expert Report of Dr. Zenner) at p.58.
78
     Mack Dep. Tr. at 61:16–25.
79
  On May 4, 2018, Medley Capital Advisors voluntarily elected to waive $380,000 of the
base management fee payable for the quarter ended March 31, 2018. JX 417 at p.16.
80
  JX 126 at p.1. Trial Tr. at 287:18–23 (Taube) (“[W]e were under pressure. And by that
I mean, we were not going to make the quarter. And I think on any quarter, we’re doing
our best to make the earnings that we are targeting. In this quarter, as I recall, a few hundred
thousand dollars was the difference.”).
81
     Id. § 6.3.
82
     Id. § 6.2.
                                              22
         Brook Taube proposed implementing drastic steps, including closing Sierra

Total Return Fund83 to boost cash flow, ending the Sierra distribution to gain $4

million in EBITDA, and imposing other cost saving initiatives to squeeze another

$2 million out of the business.84 On May 9, 2018, Brook even requested that two of

his senior management members agree to defer cash payments owed to them and

take Medley Management stock instead.85 His colleagues declined.86 Before this

litigation, the Special Committee was unaware of the pressures Medley Management

faced during this time period.87 In a candid moment during trial, Ainsberg admitted

that he wished he had known.88

         As one solution, the Taube brothers and their team began to contemplate a

three-way combination between Medley Management, Medley Capital, and Sierra.

Sierra is a non-traded BDC specializing in first lien, second lien, and subordinated

debt of middle market companies with annual revenue between $50 million and $1




83
  “[A]nother [investment] vehicle that was intended and still does follow in the tracks of
[Sierra].” Trial Tr. at 282:14–17.
84
     See JX 119.
85
     JX 126 (May 9, 2018 email from Brook Taube).
86
     JX 701; JX 133.
87
     Trial Tr. at 215–17 (Ainsberg), 287–88 (Taube).
88
     Id. at 215:18–217:2.
                                             23
billion.89         Like Medley Capital, Sierra is externally managed by a Medley

Management subsidiary.90 Sierra is much larger than Medley Capital. As of

September 30, 2018, Sierra had total net assets of $687,862,000 and a NAV per share

of $7.05.91

          Internally, Medley Management referred to this new proposal as “Project

Integrate.”92 Brook Taube had conceived of this transaction in March 2018 as a

fallback to the Party X deal.93 By May 21, 2018, Project Integrate was at the top of

the list of alternatives, and the management team was “very supportive.”94 By

May 30, 2018, Brook Taube had asked Goldman and Broadhaven to consider the

proposed three-way combination.95

          At Sierra and Medley Capital board meetings on June 18 and 19, 2018,

respectively, Medley Management formally introduced the idea of the three-way




89
     PTO ¶ II.12; JX 656.
90
     Medley Capital Proxy at 21.
91
     Id. at 360.
92
     See JX 091; JX 092.
93
  JX 092 (Mar. 29, 2018 email from Brook: “I like project integrate / Let’s see if we can
defer recapture and tax . . . and keep TRA / That would be good :-)”).
94
     See JX 134.
95
     JX 140.
                                           24
combination.96 The initial proposal was that each share of Medley Capital stock

would be converted into the right to receive 0.76 shares of Sierra common stock.

Sierra would acquire Medley Management for $3.75 in cash and 0.41 shares of Sierra

common stock.97

         The minutes of the January 19, 2019 Board meeting summarize Medley

Management’s rationale behind the proposed transaction.98 In sum, the major




96
     JX 162; JX 163; JX 164.
97
     JX 164.
98
     Those minutes state: “[T]here was an industry-wide push for increased
scale, . . . potential benefits of increased scale include better financing options, investment
opportunities, and cost savings, among other benefits. In particular, by scaling the
institutional manager, [the combined company, “Newco”] would be able to commit capital
for investments alongside strategic partners and other institutional investors. He also
pointed out that the Potential Transaction would create a streamlined organizational
structure allowing for significant reductions in fixed costs and expenses. In addition,
following the Potential Transaction, Newco would experience increased scale and
liquidity. Newco would have approximately $1.2 billion in assets and would be the second
largest internally managed [BDC] and the seventh largest BDC overall. Discussion ensued
among members of the Board. Mr. Taube further noted that compared to externally
managed BDCs, internally managed BDCs traded at a substantial market premium to book,
or net asset value, and that issuing shares while trading at a premium would in and of itself
be accretive. Mr. Taube emphasized, however, that it is not possible to precisely predict
how the market would react to the Potential Transaction.” JX 164 at p.2.
        At this point, it bears noting that none of the Board or Special Committee meeting
minutes from June 2018 forward were finalized until after FrontFour commenced this
litigation. Trial Tr. at 419:2–16 (Hirtler-Garvey); JX 293. For that reason, I do not view
them as contemporaneous evidence or give them any presumptive weight, but rather use
them to summarize Defendants’ litigation position.
                                              25
benefits of the proposed transaction touted by the transaction’s proponents are:

increased scale, increased liquidity, diversified asset pool, and internalization.99

         Of course, the Proposed Transactions posed significant conflicts. In an effort

to simulate arm’s-length dealings, each of the three entities empowered a special

committee to negotiate and, if appropriate, approve the transaction. Like Medley

Capital, Sierra had formed a special committee in January 2018 to consider the

impact of the Party X transaction;100 the committee had been in a holding pattern

since that time.        Each of the committees hired financial advisors.              Medley

Management hired Barclays Capital Inc. (“Barclays”);101 Medley Capital hired

Sandler O’Neill + Partners, L.P. (“Sandler”), as discussed below; and Sierra hired

Broadhaven.

         Brook Taube facilitated the Sierra special committee’s retention of

Broadhaven. He thought highly of Broadhaven’s Todd Owens,102 having known




99
   JX 163 at p.7 (June 19, 2018 Medley Capital Board Presentation); Medley Capital Proxy
at 26; JX 618 ¶ 25; Trial Tr. at 295:8–297:12 (Taube).
100
    Medley Capital Proxy at 71 (“[O]n January 26, 2018, [Medley] Management held
meetings with the Medley Capital Board and the Sierra Board . . . [the] Sierra Board
established . . . the Sierra Special Committee . . . and authorized the committee[] to evaluate
the merits of a potential sale of substantially all of [Advisors’] assets to Party X . . . .”).
101
    PTO ¶ II.53. The decision to engage Barclays was made at the July 10, 2018 meeting
of the Medley Management special committee. JX 204 at p.2.
102
      Trial Tr. at 349 (Taube).
                                              26
him for years.103 However, Medley Management had determined to retain Goldman

only for Project Integrate—“two fees on the Integrate didn’t make sense.”104 So,

Brook Taube agreed to introduce Broadhaven to the Sierra special committee,105

even though Broadhaven was still engaged by Medley Management.106 Brook

Taube suggested the idea to Tonkel on June 6, 2018. Broadhaven terminated its

engagement with Medley Management on June 16, 2018, and pitched the Sierra

special committee on June 18, 2018.107 The Sierra special committee formally

retained Broadhaven on June 29, 2018.108 Although Broadhaven terminated its

Medley Management engagement without receiving any payment, the Sierra special

committee agreed to make an up-front payment of $1 million, the same amount

Broadhaven would have earned as a transaction fee if the Medley Management

strategic process had concluded successfully.109




103
      Id. at 348.
104
   Id. at 301; see also id. at 349 (“We had made the decision only to pay Goldman going
forward.”).
105
      Id.
106
     Trial Tr. at 300:21–301:3 (Taube) (B. Taube giving reasons for recommending
Broadhaven to the [Sierra] special committee); JX 151 (June 13, 2018 email from B. Taube
telling Broadhaven that they were “on deck” to pitch on June 18, 2018).
107
      JX 158; JX 151; JX 162.
108
      JX 031.
109
      See JX 191 at p.4; JX 031.
                                          27
                 3.    Medley Capital’s Special Committee Process

          On June 19, 2018, the Medley Capital Board expanded the scope of the

Special Committee’s charter to consider the Proposed Transactions.110 The Special

Committee was empowered to evaluate and negotiate any proposed business

combination, hire independent legal and financial advisors, determine whether the

transaction was in the best interests of Medley Capital’s stockholders, and

recommend the approval or rejection of the transaction.111

                       a.   What the Special Committee did.
          The Special Committee retained a financial advisor. They interviewed two

candidates. Ainsberg and Hirtler-Garvey participated in person; Mack and Lerdal

participated by phone.112 On June 21, 2018, at Brook Taube’s recommendation, the

committee members interviewed Medley Management’s recent financial advisor,




110
      JX 164.
111
      Id. at pp.6–8.
112
    Trial Tr. at 170:9–171:3 (Ainsberg); id. at 299:19–300:1 (Hirtler-Garvey). But see
Mack Dep. Tr. at 71:12–17 (“Q. And were you involved in the hiring of a financial
advisor? A. I was not involved in the interview process. However, all of the members of
the committee reviewed the submitted materials and voted on the hiring of the financial
advisor.”).
                                          28
Credit Suisse.113 On June 22, 2018, the committee interviewed Sandler.114 The

committee members met again on June 22 and 25, 2018, to select financial advisors,

and they determined to retain Sandler.115 Ainsberg signed Sandler’s engagement

letter on June 29, 2018.116 Sandler gained access to the data room that day.117

         The Special Committee next met on July 11, 2018, to consider the Proposed

Transactions.118       Chris Donohoe of Sandler gave a presentation to give the

committee “a solid grounding in understanding what Medley Capital looked like,

what the other companies coming in would look like, and what a combined company




113
   Trial Tr. at 299:23–300:14 (B. Taube recommended Credit Suisse); JX 177 (June 21,
2018 Credit Suisse pitch book).
114
  JX 189 (Sandler engagement letter); JX 175 (June 22, 2018 Sandler pitch book); JX 187
(Email from B. Taube to J. Tonkel describing terms of Sandler engagement).
115
    JX 175; JX 430; Trial Tr. at 170–71 (Ainsberg). Mack explained his reasons for
selecting Sandler: “[T]hey gave a very good presentation and they were a lot cheaper than
the other guy.” Mack Dep. Tr. at 72:2–4. In Ainsberg’s view: “[Sandler] had extensive
experience in the BDC space. They’re a very highly regarded investment banker. I had
known the firm for many years reputationally. I had never done any business with them.
They had known the folks at [Medley Management] but hadn’t had any important
retention . . . for a period of years.” Trial Tr. at 171:8–17. And Ainsberg agreed that
Sandler’s “pricing for their assignment was significantly less than Credit Suisse, so
finances were a factor.” Id.
116
      PTO ¶ II.49; Medley Capital Proxy at 71.
117
      JX 703; Trial Tr. at 236:2–237:6 (Sterling).
118
      JX 209 at 2–4.
                                               29
would look like . . . .”119 They authorized Sandler to negotiate on their behalf.120

The committee’s goals in these negotiations was to obtain “greater value for [the

Medley Capital] stockholders” and “make sure that the combined company was

better positioned to succeed.”121 To reach those goals, the committee (through

Sandler) asked for cash consideration.122 In the alternative, they authorized Sandler

to push for less cash to leave the combined company.123 Sandler negotiated on the

founders’ TRA and the management team’s post-closing compensation.124 Finally,

Sandler set out to “ensure that the disinterested shareholders of [Medley Capital] had

representation and say in the management of the combined business” through board

representation in the combined company.125

            Sandler began to negotiate on July 11, 2018.126 Through negotiations, the

founders agreed to waive the annual TRA payment,127 Sierra agreed to permit two



119
      Trial Tr. at 240:2–241:8 (Sterling); JX 208; JX 209.
120
      Trial Tr. at 242:2–14 (Sterling).
121
      Id. at 243:17–18.
122
      Id. at 243:21–244:4.
123
      Id.
124
      Id. at 173–74 (Ainsberg); id. at 244:5–14 (Sterling).
125
   Id. at 244:15–19 (Sterling); id. at 395:9–16 (Hirtler-Garvey) (“That was an idea that
they brought forward that we thought was a great idea.”).
126
      JX 707.
127
      Trial Tr. at 246:12–247:6 (Sterling).
                                               30
Medley Capital directors to join their Board,128 and Sierra agreed to a higher

exchange ratio than originally proposed.129 At Sandler’s request, Sierra obtained a

compensation expert’s opinion concerning the management compensation

packages.130 The opinion was provided on August 3, 2018,131 with a supporting

presentation.132 Sierra did not agree to any cash consideration for Medley Capital

stockholders.133

         On July 29, 2018, Medley Management, Medley Capital, and Sierra reached

final agreement on the ratios.134           In the preceding three weeks, the Special

Committee had met eight times.135



128
      JX 509 at p.5; JX 723 at 10; Trial Tr. at 244:15–19 (Sterling).
129
   Trial Tr. at 245:18–24, 246:5–8 (Sterling) (testifying that negotiations achieved a ratio
that was equal to Medley Capital’s “equity value or book value in the form of NAV”).
130
      JX 288.
131
    The one-sentence letter reads: “It is our professional opinion that the employment
agreements and the executive compensation packages attached to the merger agreement
are reasonable.” JX 641.
132
      JX 299; Trial Tr. at 247:21–248:1.
133
      Id. at 246:1–4. See generally id. at 173–76 (Ainsberg).
134
      JX 280.
135
   See Dkt. 134, Defs.’ Demonstrative SC-D-01 (Medley Capital Special Committee
Meetings Between Retention of Sandler O’Neill and Announcement of Merger). See also
JX 208 (July 11, 2018 Sandler presentation deck); JX 209 (July 11, 2018 board minutes);
JX 223 (July 17, 2018 Sandler presentation deck); JX 225 (July 17, 2018 board minutes);
JX 228 (July 18, 2018 Sandler presentation deck); JX 229 (July 18, 2018 board minutes);
JX 235 (July 20, 2018 Sandler presentation deck); JX 236 (July 20, 2018 board minutes);
JX 247 (July 20, 2018 Sandler presentation deck, draft); JX 248 (July 23, 2018 board
                                          31
          After settling on the economic terms, the parties focused on the legal terms of

the merger agreement.136 The Special Committee met four more times.137 The

record concerning negotiations of the deal protections is sparse. At least one

document reflects that, as of August 8, 2018, the termination fee was still being

negotiated.138

          On August 9, 2018, Sandler presented its opinion to the Special Committee

that the Medley Capital Merger Consideration was fair to Medley Capital

stockholders from a financial point of view.139 On August 9, 2018, the Special

Committee approved Medley Capital’s merger agreement with Sierra.140

                       b.     What the Special Committee did not do.
          Out of the gate, the Special Committee failed to assert control over the timing

of the process.        At the June 2018 Medley Capital Board meeting, Medley




minutes); JX 257 (July 26, 2018 Sandler presentation deck); JX 259 (July 26, 2018 board
minutes); JX 266; JX 278 (July 27, 2018 Sandler presentation deck); JX 268 (July 27, 2018
board minutes) JX 279 (July 28, 2018 board minutes).
136
      Trial Tr. at 177–78 (Ainsberg).
137
   JX 295 (Aug. 2, 2018 board minutes); JX 308 (Aug. 6, 2018 board minutes); JX 321
(Aug. 8, 2018 board minutes); JX 319 (Aug. 9, 2018 Sandler presentation deck, draft);
JX 333 (Aug. 9, 2018 Sandler presentation deck); JX 335 (Aug. 9, 2018 board minutes);
JX 640 (Sandler Summary of Synergies).
138
      JX 332 at p.6.
139
      PTO ¶ II.58; JX 333 (Sandler Fairness Opinion Presentation deck).
140
      Id. ¶ II.59.
                                             32
Management presented an aggressive timeline, which contemplated that the parties

would execute definitive transaction agreements and announce a transaction by July

31, 2018.141 This made sense for Medley Management, which had shopped itself for

more than a year prior to that point. By contrast, Medley Capital had not undertaken

any strategic process before the June meeting.142 Between its January 26, 2018

formation and the June 19, 2018 Board meeting, the Special Committee did not hold

any meetings, retain a financial advisor, or engage in any substantive discussions

with the Taube brothers or other members of Medley Management about a strategic

transaction.143 Unlike Medley Management, the Special Committee was starting

from scratch. Unlike Medley Management, the Special Committee had no reason to

rush deliberations.    Yet, the committee capitulated to the timeline Medley

Management proposed.

         Then, throughout the negotiations, Brook Taube pressured the Special

Committee to stick to the aggressive timeline.              He denies this,144 but




141
      See JX 163.
142
      See JX 702.
143
   See Medley Capital Proxy at 59–71. Despite the lack of any visible work, the Medley
Capital Special Committee was paid a total of $280,000 between January and June 2018.
JX 164 at p.6.
144
   Trial Tr. at 355:3–6 (Taube) (“Q. You were pushing the special committees of all of
these entities to get a deal done; right? A. I was not.”).
                                         33
contemporaneous documents prove otherwise.145 In a July 11, 2018, email to the

Medley Management Board, Brook Taube emphasized that “[t]ime is not in our

favor given performance, inquiries, letters, etc.”146 He specifically flagged the

possibility of “unwanted interloping” and emphasized that it was “real and should

be taken seriously by the board.”147 He went on to underscore the fact that the

transaction represented a “100% premium and a great deal” for Medley

Management.148 On July 27, 2018, Brook instructed Medley Management and

Goldman to advise Medley Capital that they “have a fiduciary obligation to close.”149

That same day, he emailed Broadhaven: “Make this happen!!!!!!”150 On July 31,

2018, Brook Taube emailed Jeff Tonkel while Tonkel was on a “Sierra call with




145
   Compare Trial Tr. at 352 (“We wanted to have a process that was timely but sensible.”)
with JX 289 (“Thursday board meetings are the time to push these guys hard in person.”)
(emphasis added); JX 269 (“I want to agree on ONE suggestion (not a menu) and tell them
they are better off . . . or at least no worse off . . . and have a fiduciary obligation to close”)
(emphasis added); JX 275 (“Make this happen!!!!!! If not . . . I don’t know what to say).
See also Simpson Dep. Tr. at 623:23–225:2 (“Brook was pushing very hard – we advised
the Special Committee that we had talked to Brook and that he was pushing very hard for
his position.”).
146
      JX 212 at p.3.
147
      JX 212 at p.3.
148
      Id. at p.4.
149
      JX 269.
150
   JX 275. Brookhaven’s corporate representative, John Simpson, advised the Sierra
special committee “that Brook was pushing very hard . . . that [Broadhaven] had talked to
Brook and that he was pushing very hard for his position.” Simpson Dep. Tr. at 224–25.
                                                34
Tony.”151 He instructed Tonkel: “Thursday board meetings are the time to push

these guys hard in person.”152 On August 1, 2018, Brook reported to the Medley

Management Board that “[w]e and Goldman continue to believe the risk is

substantial if we announce earnings without simultaneously announcing this

deal.”153 On August 5, 2018, Lerdal texted Brook Taube: “Are we on track?

Anything you need from me?” Taube responded: “Let’s talk soon / Pushing Hard

:-)”154

          The Special Committee did not analyze the value of Medley Management, or

understand what Medley Management would obtain in the Proposed Transactions,

although in effect Medley Capital and Medley Management were competing for

consideration. The Medley Management transaction and Medley Capital/Sierra

Merger were cross-conditioned, and the new, combined company would own

Medley Management post-closing.




151
      JX 289.
152
      Id. (emphasis added).
153
      JX 292.
154
    JX 717 at p.1 (emphasis added). Brook Taube did not produce text messages in
discovery. Trial Tr. at 358. FrontFour was forced to press for them. Dkt. 127. Lerdal
produced this text message after Brook Taube’s deposition. Trial Tr. at 359:5–9.
                                         35
         The Special Committee did not consider alternative transactions,155 although

disgruntled stockholders were publicly advocating for a sale process as of April

2018. In a letter to the Board dated April 17, 2018, one Medley Capital stockholder

wrote: “We believe the Board of Directors should immediately undertake a serious

effort to sell the business (the underlying investment portfolio and the Management

Agreement). We believe there is an attractive market for [Medley Capital’s]

investment portfolio well above where [Medley Capital’s] current stock trades.”156

Although the Special Committee was broadly empowered, they laser-focused on

only one option. Sandler corroborated—they viewed their role as evaluating the

three-way combination only.157

         The Special Committee did not conduct a pre-signing market check. When

asked why, Hirtler-Garvey said she was happy with the transaction at hand.158 She

wanted a deal with Medley Management. Ainsberg testified to his belief that the

2017 Medley Management sales processes “effectively” checked the market for




155
   JX 569 (“Medley Capital did not contact any third parties for the purpose of exploring
an Alternative Medley Capital Transaction between May 1, 2017 and execution of the
Medley Capital Merger Agreement”).
156
      JX 105. See also Trial Tr. at 20:8–13 (Lorber).
157
      Trial Tr. at 231:18–232:14 (Sterling).
158
      Id. at 419:17–420:4 (Hirtler-Garvey).
                                               36
Medley Capital.159 He believed that Party X’s offer had the potential to result in a

deal with Medley Capital.160 Mack went further, testifying that he understood the

Party X transaction to be geared toward a deal with Medley Capital, not with Medley

Management.161         This, of course, was wrong.          Brook Taube testified, and

contemporaneous evidence reflects, that the 2017 sales processes and negotiations

with Party X aimed to develop strategic transactions and generate potential bidders

for Medley Management, not Medley Capital.162                  Medley Capital was not

“effectively” shopped.



159
   Id. at 182:2–183:4 (Ainsberg) (“We didn’t shop the company because, if one steps back
and thinks about the history of [Medley Management], starting in 2017, even before the
Goldman Sachs and Brookhaven involvement, Medley Management undertook a process
with both Credit Suisse and UBS to look at the marketplace to see if there would be an
opportunity to come together with a group. And when [Medley Management] was doing
that, as we discussed earlier, that involves [Medley Capital], because [Medley Capital]
effectively would have to approve a transaction in some shape, manner, or form. So
effectively what happened, both at the time of the Credit Suisse/UBS and at the time of the
Goldman/Broadhaven reach-out to the street, many, many significant players in the street
knew about it, that [Medley Management] was interested in the transaction. So this
business effectively was -- was looked at. Now, did they look at our -- I don’t know what
they looked at, effectively, when they were looking at it, these other entities. I don’t know
what documents they were provided with. But you would assume that they, early on, before
our current transaction, that these folks looked at various documents of the entities.”).
160
      Trial Tr. at 225–28 (Ainsberg).
161
   Mack Dep. Tr. at 57:10–25. Mack also testified that he did not know or think about
who Goldman Sachs was working for. Id. at 99:20–25. “They were – they were trying to
shop to see whether there was a deal out there, but I’m not sure that I ever thought about
who they were working for.” Id. at 99:25–100:4.
162
   Trial Tr. at 289:21–293:24 (Taube); JX 022 (Benefit Street Partners non-binding
proposal to Medley Management); JX 035 (Project Elevate Discussion Materials); JX 038
                                        37
         Although Medley Management’s prior two sales processes informed the

Special Committee’s decision not to conduct a pre-signing market check, the

committee members did nothing to inform themselves of basic aspects of those two

sales processes. As discussed above, one member did not know that the process

aimed to generate a deal for Medley Management, not Medley Capital.163 No one

asked about the terms of the potential Party X transaction or any other proposal

received by Medley Management as part of those processes.

         Critically, none of the committee members knew that approximately thirty

confidentiality agreements contractually foreclosed potential third parties from

proposing a transaction with Medley Capital. Of the thirty agreements, only two

standstill periods expired before the Proposed Transactions were announced on

August 9, 2018.164         The other twenty-eight agreements restricted potential

counterparties during the entire period that the Special Committee was negotiating

the Proposed Transactions.165




(Project Elevate Preliminary Proposal Instructions); JX 031 (Broadhaven engagement
letter).
163
      Mack Dep. Tr. at 57:3–25.
164
   See Dkt. 136, PDX 006 (Summary: Standstill Periods); id. PDX 007 (Summary:
Standstill Periods, cont.).
165
      See Dkt. 136, Ex. A: PDX 006 (Summary: Standstill Periods).
                                            38
         When asked about the standstill agreements during his deposition, Mack

stated his belief that “[t]his is a management issue, not a director [issue].” 166 He

thought that more signed standstill agreements would be beneficial for Medley

Capital.167 He admitted, “I was not familiar with the specifics,” and disclaimed any

interest in being informed: “I may not want to know how sausage is made.”168

         The Special Committee did not probe meaningfully into the value of Medley

Management.         Medley Management’s financial projections forecasted “hockey

stick” growth in the outer years of the forecast based on revenue from new projects

and clients.169 Sandler ran a sensitivity analysis, but lacked much of the information

that was concerned with whether the NII benefit from the deal was just projected

growth, or whether there was underlying value and earnings to support the figures.170

         Also, the Special Committee did not know about two expressions of interest

from third parties concerning a transaction with Medley Capital. The first was from

Origami, discussed above. The Special Committee did not learn of Origami’s 2018



166
   JX628 at 52:7–10 (“You have to delegate things to the management. Directors direct.
I’m sorry. Directors direct, managers manage.”).
  Mack Dep. Tr. at 53:13–15 (“The fact is, as you -- as I think about it, the more the
167

merrier. It’s -- then it’s just become a part of a process.”).
168
      Mack Dep. Tr. at 53:13–22.
169
      JX 341 at p.28.
170
      Trial Tr. at 254:5–11 (Sterling).
                                          39
outreach until Origami publicly disclosed it in February 2019.171 The second was

from Lantern, which executed a confidentiality agreement on May 23, 2018, as part

of the Medley Management sales process.172 On July 3, 2018, Tom Schmidt of

Lantern reached out to Goldman about its interest in acquiring Medley Management

and potentially recapitalizing Medley Capital.173 Schmidt followed up on July 10.174

He followed up again on July 20, this time expressing frustration.175 On July 30,

Lantern submitted an indication of interest.176          Among other things, Lantern

explained that it was “interested in exploring alternatives for providing a significant

cash infusion of new capital into Medley Capital to the extent it is prudent.”177

Lantern’s recapitalization idea did not reach the Special Committee before execution

of the Merger Agreement.




171
      Id. at 213:10–23 (Ainsberg).
172
      JX 137.
173
      JX 197.
174
      JX 213.
175
    JX 234 (“I have not been able to get you guys to respond since Tuesday. Left messages
at the office for you as well as email. Not trying to be difficult but would like some input
on scheduling. If I need to get to NYC I will do that. Thank you.”).
176
      JX 286.
177
      JX 283 at p.2 (emphasis added).
                                            40
         C.     The Proposed Transactions

         On August 9, 2018 the Special Committee unanimously recommended that

the Board approve the merger agreement with Sierra (the “Merger Agreement”).178

Medley Management, Medley Capital, and Sierra announced the Proposed

Transactions on August 9, 2019.179

         The Merger Agreement contains a series of deal protection provisions.

Section 7.10 of the Merger Agreement prevents Medley Capital from soliciting or

engaging with parties submitting “Competing Proposals” unless it constitutes a

“Superior Proposal” or is likely to lead to one.180 “Competing Proposal” is defined



178
      PTO ¶ II.59; JX 336.
179
      JX 350.
180
    JX 317 (Merger Agr.) § 7.10(d) (“Notwithstanding anything to the contrary contained
in this Agreement, at any time prior to the date that [Medley Capital] Stockholder Approval
is obtained (in the case of [Medley Capital]) or [Sierra] Stockholder Approval is obtained
(in the case of [Sierra]), in the event that [Medley Capital] (or its representatives on
[Medley Capital’s] behalf) or [Sierra] (or its representatives on [Sierra’s] behalf) receives
a Competing Proposal from any Third Party, (i) [Medley Capital] and its representatives or
[Sierra] and its representatives, as applicable, may contact such Third Party to clarify any
ambiguous terms and conditions thereof (without the [Medley Capital] Board or [Sierra]
Board, as applicable, being required to make the determination in clause (ii) of this Section
7.IO(d)) and (ii) [Medley Capital] and the [Medley Capital] Board and its representatives
or [Sierra] and the [Sierra] Board and its representatives, as applicable, may engage in
negotiations or substantive discussions with, or furnish any information and other access
to, any Third Party making such Competing Proposal and its representatives and Affiliates
if the [Medley Capital] Board or [Sierra] Board, as applicable, determines in good faith
(after consultation with its outside financial advisors and legal counsel) that (A) such
Competing Proposal either constitutes a Superior Proposal or could reasonably be expected
to lead to a Superior Proposal and (B) failure to consider such Competing Proposal could
                                              41
as an offer to acquire 20% or more of Medley Capital’s securities or assets or a

liquidation.181 “Superior Proposal” is defined as a Competing Proposal that is on

terms more favorable, from a financial point of view, than the Merger Agreement




reasonably be expected to be inconsistent with the fiduciary duties of the directors of
[Medley Capital] or [Sierra], as applicable, under Applicable Law; provided, that (x) such
Competing Proposal did not result from any material breach of any of the provisions set
forth in this Section 7.10, (y) prior to furnishing any material non-public information
concerning [Medley Capital] or [Sierra], as applicable, [Medley Capital] or [Sierra], as
applicable, receives from such Third Party, to the extent such Third Party is not already
subject to a confidentiality agreement with [Medley Capital] or [Sierra], as applicable, a
confidentiality agreement containing confidentiality terms that are not less favorable in the
aggregate to [Medley Capital] or [Sierra], as the case may be, than those contained in the
Confidentiality Agreement (unless [Medley Capital] or [Sierra], as applicable, offers to
amend the Confidentiality Agreement to reflect such more favorable terms) (it being
understood and agreed that such confidentiality agreement need not restrict the making of
Competing Proposals (and related communications) to [Medley Capital] or the [Medley
Capital] Board or to [Sierra] or the [Sierra] Board, as the case may be) (an ‘Acceptable
Confidentiality Agreement’) and (z) [Medley Capital] or [Sierra], as the case may be, shall
(subject to the terms of any confidentiality agreement existing prior to the date hereof)
promptly provide or make available to the other party any material written non-public
information concerning it that it provides to any Third Party given such access that was not
previously made available to the other party or its representatives.”) (emphasis original).
181
    Id. § 1.1 (“‘Competing Proposal’ means any inquiry, proposal or offer made by any
Third Party: (a) to purchase or otherwise acquire, directly or indirectly, in one transaction
or a series of transactions (including any merger, consolidation, tender offer, exchange
offer, stock acquisition, asset acquisition, binding share exchange, business combination,
recapitalization, liquidation, dissolution, joint venture or similar transaction), (i) beneficial
ownership (as defined under Section 13(d) of the Exchange Act) of twenty percent (20%)
or more of any class of equity securities of [Medley Capital] or [Sierra], as applicable, or
(ii) any one or more assets or businesses of [Medley Capital] or its Subsidiaries or [Sierra]
or its Subsidiaries that constitute twenty percent (20%) or more of the revenues or assets
of [Medley Capital] and its Subsidiaries, taken as a whole, or [Sierra] and its Subsidiaries,
taken as a whole, as applicable; or (b) any liquidation of [Medley Capital] or [Sierra], in
each case other than the Merger and the other transactions to occur at Closing in accordance
with this Agreement.”) (emphasis original).
                                               42
and is as likely to close.182 Section 7.10(e) of the Merger Agreement provides that

the Medley Capital Board may not make an “Adverse Recommendation Change” or

enter into any agreement (other than a confidentiality agreement), subject to a

fiduciary out.183 Section 9.4 of the Medley Capital Merger Agreement provides for




182
    Id. (“‘Superior Proposal’ means any bona fide written Competing Proposal made by a
Third Party that the [Medley Capital] Board or the [Sierra] Board, as applicable, determines
in good faith, after consultation with its outside financial advisors and legal counsel, and
taking into account the terms and conditions of such proposal, the party making such
proposal, all financial, legal, regulatory and other aspects of such proposal, as well as the
likelihood of consummation of the Competing Proposal relative to the Merger and such
other factors as the [Medley Capital] Board or [Sierra] Board, as applicable, considers to
be appropriate, is more favorable to [Medley Capital’s] stockholders or [Sierra’s]
stockholders, as applicable, from a financial point of view than the Merger and the other
transactions contemplated by this Agreement (including any revisions to the terms of this
Agreement committed to by [Sierra] to [Medley Capital] in writing in response to such
Competing Proposal made to [Medley Capital] or by [Medley Capital] to [Sierra] in writing
in response to such Competing Proposal made to [Sierra] under the provisions of Section
7.10(f); provided however, for these purposes, to the extent relevant to the Competing
Proposal in question, all percentages in subsections (a)(i) and (a)(ii) of the definition of
Competing Proposal shall be increased to fifty percent (50%).”) (emphasis original).
183
   Id. § 7.10(e) (“Except as otherwise provided in this Agreement, (i) the [Medley Capital]
Board shall not effect [a Medley Capital] Adverse Recommendation Change and the
[Sierra] Board shall not effect [a Sierra] Adverse Recommendation Change (each, an
‘Adverse Recommendation Change’), (ii) [Medley Capital] Board shall not approve or
recommend, or allow [Medley Capital] to execute or enter into, any letter of intent,
memorandum of understanding or definitive merger or similar agreement with respect to
any Competing Proposal (other than an Acceptable Confidentiality Agreement), and (iii)
the [Sierra] Board shall not approve or recommend, or allow [Sierra] to execute or enter
into, any letter of intent, memorandum of understanding or definitive merger or similar
agreement with respect to any Competing Proposal (other than an Acceptable
Confidentiality Agreement); provided however, that notwithstanding anything in this
Agreement to the contrary, if at any time prior to the receipt of [Medley Capital]
Stockholder Approval (in the case of [Medley Capital]) or the [Sierra] Stockholder
Approval (in the case of [Sierra]), [Medley Capital] or [Sierra], as the case may be, has
                                            43
a $6 million “Termination Fee,” which Medley Capital must pay if either party

terminates the Medley Capital Merger Agreement after the Medley Capital Board

effects an “Adverse Recommendation Change,” or if Medley Capital terminates the

Medley Capital Merger Agreement to enter into a definitive agreement contemplated

by a Superior Proposal.




received a Competing Proposal that its board of directors has determined in good faith
(after consultation with its outside financial advisor and legal counsel) constitutes a
Superior Proposal, the [Medley Capital] Board or [Sierra] Board, as applicable, may (x)
make an Adverse Recommendation Change in connection with such Superior Proposal if
the board of directors effecting the Adverse Recommendation Change determines in good
faith (after consultation with its outside financial advisor and legal counsel) that failure to
make an Adverse Recommendation Change could reasonably be expected to be
inconsistent with the fiduciary duties of the [Medley Capital] Board or [Sierra] Board, as
applicable, under Applicable Law, and/or (y) authorize, adopt or approve such Superior
Proposal and cause or permit [Medley Capital] or [Sierra], as applicable, to enter into a
definitive agreement with respect to such Superior Proposal concurrently with the
termination of this Agreement in accordance with Section 9.1(g) or 9.1(i), as applicable,
but in each case only after providing the Notice of Adverse Recommendation or Notice of
Superior Proposal, as applicable, and entering into good faith negotiations as required by
Section 7.lO(f).”) (emphasis original).
                                              44
          Employment contracts connected to the merger provide for lucrative positions

for Medley Management’s senior management.184 The cost of these employment

contracts exceeds the estimated synergies arising from the Proposed Transactions.185

          D.       Post-Signing Events

                   1.   FrontFour’s Reaction

          FrontFour beneficially owns 1,674,946 shares of Medley Capital common

stock, which constitutes approximately 3.1% of Medley Capital’s outstanding

shares.186 FrontFour first learned of the Proposed Transactions when they were

publicly announced on August 9, 2018.187




184
   Trial Tr. at 405:13–20 (Hirtler-Garvey). Brook Taube will be Chairman and CEO of
the combined company and will receive an employment package that includes a base
$600,000 annual salary and a $3.2 million incentive bonus comprising $2 million in
restricted stock units and $1.2 million in cash. PTO ¶ II.69. Seth Taube will be Vice
Chairman, Senior Executive Vice President and Senior Managing Director of the combined
company and will receive an employment package, with a base $480,000 annual salary and
a $1.75 million incentive bonus comprising $1.15 million in restricted stock units and
$600,000 in cash. PTO ¶ II.70. Tonkel will serve as President of the combined company
and will receive an employment package, with a base $480,000 annual salary and a $1.75
million incentive bonus comprising $1.15 million in restricted stock units and $600,000 in
cash. PTO ¶ II.71.
185
      Trial Tr. at 405:16–406:3 (Hirtler-Garvey).
186
    Dkt. 128, Pretrial Order (“PTO”) ¶ II.1; JX466; JX 720. FrontFour is on the “smaller
scale of hedge funds. Assets under management are . . . about $150 million.” Trial Tr.
at 11, 55 (Lorber).
187
      Id. at 16.
                                              45
            FrontFour’s corporate representative, David Lorber, testified at trial that he

was “perplexed” by the announcement.188 He believed that Medley Management

had performed poorly over the prior five years, “erod[ing] significant NAV value,

as well as stock price,” yet “Medley Management was receiving an excessive

amount of value” in the Merger Transactions.189

            A FrontFour analyst reached out to Medley Capital to “better understand the

transaction”190 and eventually was placed in contact with Medley Capital’s risk

management officer, Sam Anderson.191               They spoke on the phone in late

September.192 FrontFour was not aware during that call that Anderson was also a

senior managing director of Medley Management.193 During the call, FrontFour’s

representative asked why the proxy had not yet been issued.194 Anderson responded

suggesting that the parties to the Merger Transactions were having difficulty




188
      Id.
189
      Id. at 16:11–18:6.
190
      Id. at 18:19–24.
191
      Id. at 24:19–24.
192
      Id. at 24:22–23.
193
      Id. at 24:6–18.
194
      Id. at 25:10–16.
                                              46
agreeing on the disclosures, which raised concerns for FrontFour.195 After the call,

FrontFour asked to be placed in contact with Medley Capital’s independent

directors.196 Instead, Brook Taube responded. He promised to “revert back.”197 He

did not timely do so.198

            On November 2, 2019, FrontFour nominated Lorber and Clifford Press as

candidates for election as directors at Medley Capital’s next annual meeting of

stockholders.199 On November 20, 2018, FrontFour obtained a telephonic meeting

with Ainsberg and Hirtler-Garvey.200 John Fredericks, Medley Capital’s Chief

Compliance Officer—who is also Medley Management’s General Counsel and

Sierra’s Chief Compliance Officer—joined the call and did all of the talking.201 On




195
   As Lorber described: “[Anderson] said to Steve [FrontFour’s representative], ‘have you
ever done a merger before?’ Steve said, ‘you know, yes, I have.’ And Sam said, ‘have
you ever done a three-way merger?’ Steve said, ‘no, actually I haven’t.’ And then Sam
said, ‘well, it’s very difficult to get three parties to agree on what actually happened.’ That
was quite alarming. Given that what actually [happened] should be factual. It shouldn’t
be difficult to get people to agree on what actually happened.” Id. at 25:10–24.
196
      Id. at 26.
197
      Id.
198
      Id. at 27:16–20.
199
    JX 396. Lorber testified that this was the deadline for nomination letters. Trial Tr.
at 29. Medley Capital has not noticed the 2019 annual meeting. Id. at 31.
200
   JX 409; Trial Tr. at 27–28. The meeting was held telephonically, as Medley Capital
refused FrontFour’s request for an in-person meeting. Id. at 28.
201
      Id. at 28.
                                              47
November 27, 2018, Medley Capital responded to questions raised by Lorber on the

call.202 On December 13, 2018, FrontFour issued an open letter to stockholders

opposing the Proposed Transactions.203

                2.    Medley Capital’s Public Disclosures

         During an investors call on August 10, 2019, Medley Capital management

represented that the proxy statement would be filed within weeks.204 Medley Capital

issued the proxy statement on December 21, 2019.205               It was flawed.206     On

January 11, 2019, FrontFour commenced litigation in this Court pursuant to 8 Del.

C. § 220 to compel Medley Capital to produce book and records for inspection.207

After an initial scheduling conference with the Court, Medley Capital voluntarily




202
      JX 409.
203
      JX 421.
204
   JX 365 (Transcript of Aug. 10, 2018 Medley Investor Conference Call re: Merger
Overview) at p.2 (“there will be further detail in our proxy which will file in the next few
weeks”); Trial Tr. at 25:10–14 (Lorber).
205
      See Medley Capital Proxy.
206
    It claimed that, “because each of the proposals submitted included various conditions
and carve-outs, and different forms of consideration, some of which was contingent, and
in light of the fact that none were binding, it would be both impracticable and speculative
to assign a particular value to any such proposal.” Id. at 57 (emphasis added); see also id.
at 59. But it was possible to derive enterprise, equity and corresponding per-share values
for Medley Management (as well as implied premium calculations) from each of the IOIs;
Medley Management and its advisors did exactly that when communicating internally.
JX 705.
207
      C.A. No. 2019-0021-KSJM.
                                            48
produced to FrontFour stocklist materials and certain core documents concerning the

Merger.208 On January 30, 2019, FrontFour raised questions regarding the adequacy

of the disclosures in the Proxy.209 On February 5, 2019, Medley Capital issued the

Proxy Supplement and postponed the stockholder vote until March 8, 2019.210

                3.     Multiple Third Parties Express Interest in Medley Capital

         After Medley Capital issued the proxy, multiple third parties expressed

interest in entering into an alternative transaction with Medley Capital.

               ZAIS. On January 2, 2019, ZAIS submitted a letter proposing that the
                Special Committee appoint ZAIS as the new investment advisor for the
                sole purpose of managing an orderly sale or liquidation of Medley
                Capital.211 ZAIS requested the opportunity to meet the Special
                Committee to share its views. The Special Committee met to consider
                the proposal on January 9, 2019.212 Nobody acting on behalf of the
                Special Committee ever contacted ZAIS. On January 24, 2019, Brook
                Taube instructed ZAIS that the Medley Capital Merger Agreement
                prohibited contact.213

               NexPoint. On January 24, 2019, NexPoint Advisors, L.P. (“NexPoint”)
                submitted a letter of intent proposing that Medley Capital terminate the
                Management Agreement and replace Advisors with NexPoint, which
                would charge a lower fee and make a cash payment to Medley



208
      Id. at Dkt. 17 (Oral Argument on Pls.’ Mot. to Expedite and the Court’s Ruling).
209
      JX 706.
210
      JX 513.
211
      JX 432.
212
      JX 439.
213
      JX 459; Trial Tr. at 366:22–367:10 (Taube).
                                              49
                Capital.214 On January 31, 2019, NexPoint made a second proposal
                contemplating the combination of Medley Capital and Sierra and the
                retention of $100 million in cash otherwise earmarked for Medley
                Management stockholders in the Proposed Transactions.215 NexPoint
                also proposed to pay $25 million to the combined company for the
                benefit of stockholders, to provide a reduced fee structure and lowered
                costs (resulting in at least $9 million in annual savings), and to purchase
                at least $50 million of combined company shares over a five-quarter
                period.216

                      On February 1, 2019, NexPoint made both its proposals
                public.217 On February 6, 2019, Medley Capital and Sierra issued a
                press release indicating that their respective special committees had
                unanimously determined not to pursue the second NexPoint
                Proposal.218 The press release purported to identify the reasoning
                behind the determinations by the Special Committees. But Medley
                Management had drafted the press release before the Special
                Committee had even made its determination.219

               Origami. On February 11, 2019, Origami issued an open letter to the
                Medley Capital Board, proposing to buy 100% of the interests of
                Medley Capital’s wholly owned subsidiary, Medley SBIC, for $45
                million cash.220 Origami also disclosed that it had reached out several
                times during the spring of 2018 and sent a formal letter on April 4, 2018


214
      JX 458.
215
      JX 472.
216
      Id.
217
   JX 488. After NexPoint made its proposals public, ISS changed its recommendation to
voting against the Proposed Transactions. ISS initially recommended voting in favor of
the merger based on the theory that it was the better of two bad options. JX 463 at p.2
(describing the Proposed Transactions as “the better of the two underwhelming options
available to shareholders”).
218
      JX 524.
219
      JX 514.
220
      JX 544.
                                             50
                expressing interest but had never received a response.221 On
                February 14, 2019, Origami sent another letter clarifying and
                reiterating its interest in a potential transaction.222 On February 19,
                2019, Medley Capital rejected Origami’s proposal.223

               Marathon. On March 1, 2019, Marathon Asset Management L.P.
                (“Marathon”) submitted a letter to the Special Committee proposing
                that Medley Capital remain as an independent company, terminate the
                Management Agreement, and enter into a new management contract
                with Marathon.224

         The Special Committee held meetings to consider the multiple expressions of

interest. But nobody reached out to ZAIS, except to confirm that the Merger

Agreement prohibited contact.225 Nor has anyone acting on behalf of the Special

Committee contacted NexPoint or Origami, despite their expressed willingness to

improve their proposals.226 The Special Committee has never asked for a waiver of

the non-solicitation provisions of the Merger Agreement to enable discussions with




221
      See id; see also JX 101.
222
      JX 557.
223
      JX 564.
224
   Medley Capital Corp., Non-Management Solicitation Material (Form DFAN14A)
(Mar. 6, 2019).
225
      JX 459; Trial Tr. at 366:22–367:10 (Taube).
226
      Trial Tr. at 188:21–189:1 (Ainsberg); id. at 424:2–425:3 (Hirtler-Garvey).
                                              51
any of these potential counterparties, nor has it attempted to secure better terms from

the Taube brothers. 227

         In sum, the Special Committee considered each offer, but did not engage with

any competing bidder, and seems to question the need to do so.228 Their attitude is

best captured by Lerdal in a text to Brook Taube. Around the time of the Special

Committee meeting at which the ZAIS offer was considered, Lerdal texted Brook

Taube: “Are we going to respond to every f**ksake on the planet?”229

         E.     The Litigation

         FrontFour commenced this litigation on February 11, 2019, and amended the

complaint the next day to reflect the Origami offer.230 Defendants stipulated to an



227
    Also, as discussed above, in May 2018, Lantern expressed an interest in a possible
transaction that involved a recapitalization of Medley Capital. JX 138. On July 3, 2018, a
Lantern representative again reached out to Goldman: “[A]ny chance we can talk today? I
have been speaking with Todd Owens [of Broadhaven] about our interest in acquiring
[Medley Management] and recapitalizing Medley Capital. Thanks!” JX 197. By that time,
Project Integrate was underway. The Special Committee was unaware of this offer when
they were negotiating the Proposed Transactions, and it has never been disclosed to Medley
Capital stockholders. Despite a call that apparently took place between Lantern and “the
company” in late July 2018, followed by an email to Russ Hutchinson, no one from Medley
Capital pursued Lantern’s proposal. JX 254; Trial Tr. at 188:21–189:1 (Ainsberg) (“Q.
And what happened with respect to the proposals, at least at the – what’s happened so far
with respect to the proposals? That is to say, Zais, NexPoint, and Origami. A. They’ve
all been rejected.”).
228
      Trial Tr. at 222:16–225:7 (Ainsberg); id. at 423:5–425:3 (Hirtler-Garvey).
229
      JX 717 at p.11.
230
      Dkt. 1; Dkt. 8 (“Am. Compl.”).
                                              52
expedited schedule, and the parties agreed to hold trial before the March 8, 2019

stockholder vote.231 The parties substantially completed document production by

February 24, 2019, took twelve depositions between February 26 and March 4, 2019,

and submitted pretrial briefs and a form of pretrial order on March 4, 2019. 232 A

pretrial conference was held on March 5, 2019.233 Trial took place on March 6 and 7,

2019.234

II.      ANALYSIS

         The Amended Complaint asserts three counts: Count I contends that the Taube

brothers, Tonkel, and the Special Committee members breached their fiduciary

duties to FrontFour and the members of the Class in connection with the approval of

the Proposed Transactions.235 Count I challenges the Proposed Transactions under

the entire fairness standard (the “Entire Fairness Claim”), and the deal protections

of the Merger Agreement under enhanced scrutiny (the “Enhanced Scrutiny Claim”).

Count II contends that the Medley Capital directors breached their fiduciary duty of




231
      Dkt. 63; Dkt. 79.
232
      Dkt. 271, 81, 116, 117, 118, 124.
233
      Dkt. 128, PTO ¶ II.130.
234
      Dkt. 133.
235
      Am. Compl. ¶¶ 144–52.
                                          53
disclosure (the “Disclosure Claims”).236 Lastly, Count III contends that Medley

Management, Sierra, Advisors, and two other Medley Entities—Medley Group and

Medley LLC—aided and abetted in the other Defendants’ breaches of fiduciary

duties.237

            A.    Entire Fairness Claim

            “Delaware has three tiers of review for evaluating director decision-making:

the business judgment rule, enhanced scrutiny, and entire fairness.”238            Entire

fairness review arises “when the board labors under actual conflicts of interest,”239

such as when a controlling stockholder stands on both sides of a challenged

transaction240 or when a controlling stockholder competes with the minority

stockholders for consideration.241




236
      Id. ¶¶ 153–60.
237
      Id. ¶¶ 161–67.
238
      Reis v. Hazelett Strip-Casting Corp., 28 A.3d 442, 457 (Del. Ch. 2011).
239
      Id.
240
   Kahn v. Tremont Corp. (Tremont II), 694 A.2d 422, 428 (Del. 1997); Kahn v. Lynch
Commc’n Sys., Inc., 638 A.2d 1110, 1115 (Del. 1994); Weinberger v. UOP, Inc., 457 A.2d
701, 710 (Del. 1983).
241
   In re John Q. Hammons Hotels Inc. S’holder Litig., 2009 WL 3165613, at *12 (Del. Ch.
Oct. 2, 2009), interlocutory appeal refused, 984 A.2d 124 (Del. 2009) (TABLE); see In re
Delphi Fin. Gp. S’holder Litig., 2012 WL 729232, at *12 n.57 (Del. Ch. Mar. 6, 2012)
(applying entire fairness where the controlling stockholder received differential merger
consideration); see also In re Primedia, Inc. S’holders Litig., 67 A.3d 455, 487 (Del. Ch.
                                             54
         FrontFour argues that the Proposed Transactions should be reviewed under

Delaware’s most onerous standard,242 entire fairness. The Taube brothers stand on

both sides of the Proposed Transactions, so entire fairness applies if they are deemed

controllers. FrontFour bears the burden of proving by a preponderance of the

evidence facts necessary to trigger entire fairness. If entire fairness is triggered,

Defendants bear the burden of proving by a preponderance of the evidence that the

Proposed Transactions are entirely fair.

                1.     Entire Fairness Applies Because the Taube Brothers Are
                       Controllers.
         The Taube brothers beneficially own less than 15% of Medley Capital, and

those shares are subject to “echo voting” requirements.               Although a majority

stockholder is a controlling stockholder as a matter of law,243 a minority stockholder




2013) (applying entire fairness where “the [m]erger conferred a unique benefit on” the
controlling stockholder).
242
      In re Trados Inc. S’holder Litig., 73 A.3d 17, 44 (Del. Ch. 2013).
243
   Lynch, 638 A.2d at 1113 (observing that a stockholder becomes a fiduciary if it “owns
a majority interest in . . . the corporation” (internal quotation marks omitted)); see In re
PNB Hldg. Co. S’holders Litig., 2006 WL 2403999, at *9 (Del. Ch. Aug. 18, 2006) (Strine,
V.C.) (“Under our law, a controlling stockholder exists when a stockholder . . . owns more
than 50% of the voting power of a corporation . . . .”); Williamson v. Cox Commc’ns, Inc.,
2006 WL 1586375, at *4 (Del. Ch. June 5, 2006) (“A shareholder is a ‘controlling’ one if
she owns more than 50% of the voting power in a corporation.”).
                                               55
can also be deemed a controller.244 In determining whether a minority stockholder

is a controller, the level of stock ownership is not the predominant factor, and an




244
    See Lynch, 638 A.2d at 1113 (observing that a stockholder becomes a fiduciary if it
“exercises control over the business affairs of the corporation” (emphasis original)); In re
Tesla Motors, Inc. S’holder Litig., 2018 WL 1560293, at *19 (Del. Ch. Mar. 28, 2018)
(concluding on a motion to dismiss that it was reasonably conceivable that Musk, owner
of 22.1% of company’s common stock, was a controller based on well-pled facts related to
“Musk’s voting influence, his domination of the Board during the process leading up to the
[challenged acquisition] against the backdrop of his extraordinary influence with the
Company generally, the Board level conflicts that diminished the Board’s resistance to
Musk’s influence, and the Company’s and Musk’s own acknowledgement of his outsized
influence”); Calesa Assocs. v. Am. Capital, Ltd., 2016 WL 770251, at *10–12 (Del. Ch.
Feb. 29, 2016) (concluding on motion to dismiss that it was reasonably conceivable that
stockholder owning 26% of the company’s stock exercised actual control where the
plaintiff alleged instances of actual control beyond the fact that the stockholder “exercised
duly obtained contractual rights to its benefit and to the detriment of the company”); In re
Zhongpin Inc. S’holders Litig., 2014 WL 6735457, at *7–8 (Del. Ch. Nov. 26, 2014)
(concluding on motion to dismiss that it was reasonably conceivable that stockholder
owning only 17.3% of the company’s stock was a controller because the stockholder was
CEO and the company’s 10-K stated that the stockholder effectively controlled the
company), rev’d on other grounds sub nom. In re Cornerstone Therapeutics Inc. S’holder
Litig., 115 A.3d 1173 (Del. 2015); Williamson, 2006 WL 1586375, at *4–5 (concluding on
a motion to dismiss that it was reasonably conceivable that two stockholders, owning
collectively 17.1% of the company’s stock, jointly controlled the company based on their
ability to nominate two of the five directors, their ability to influence the flow of revenue
into the corporation, and their potential “veto” power over certain corporate decisions); In
re Cysive, Inc. S’holders Litig., 836 A.2d 531, 535, 551–52 (Del. Ch. 2003) (Strine, V.C.)
(finding post-trial that a stockholder owning 35% of the company’s stock controlled the
company because he was a “hands-on” “Chairman and CEO of [the company],” and
because he had the ability to “elect a new slate [of independent directors] more to his liking
without having to attract much, if any, support from public stockholders” through his
familial ties with the company’s other stockholders); O’Reilly v. Transworld Healthcare,
Inc., 745 A.2d 902, 912–13, 915–16 (Del. Ch. 1999) (concluding on motion to dismiss that
it was reasonably conceivable that a 49% stockholder exercised actual control where the
plaintiff alleged that the stockholder forced the board to comply with its terms on the
merger through threats).
                                             56
inability to exert influence through voting power does not foreclose a finding of

control.245

       Under Delaware law, a plaintiff can demonstrate that a minority stockholder

exercised de facto control by showing that: (a) the stockholder “actually dominated

and controlled the majority of the board generally”; 246 or (b) the stockholder

“actually dominated and controlled the corporation, its board or the deciding

committee with respect to the challenged transaction.”247




245
    See Tesla, 2018 WL 1560293, at *14 (“[T]here is no absolute percentage of voting
power that is required in order for there to be a finding that a controlling stockholder
exists.” (quoting PNB Hldg., 2006 WL 2403999, at *9)); Calesa Assocs., 2016 WL 770251,
at *11 (explaining that there is “no correlation between the percentage of equity owned and
the determination of control status”); see In re Crimson Expl. Inc. S’holders Litig., 2014
WL 5449519, at *10–12 (Del. Ch. Oct. 24, 2014) (collecting cases discussing when a
stockholder may be considered a controlling stockholder).
246
   Tesla, 2018 WL 1560293, at *13; In re Rouse Props., Inc., 2018 WL 1226015, at *12
(Del. Ch. Mar. 9, 2018) (citing Sciabacucchi v. Liberty Broadband Corp., 2017 WL
2325152, at *17 (Del. Ch. May 31, 2017); Cysive, 836 A.2d at 531, and Lynch, 638 A.2d
at 1114–15); see In re Primedia Inc. Deriv. Litig., 910 A.2d 248, 257 (Del. Ch. 2006)
(“[T]he plaintiffs need not demonstrate that [the alleged controller] oversaw the day-to-day
operations of Primedia. Allegations of control over the particular transaction at issue are
enough.”).
247
   Rouse, 2018 WL 1226015, at *12 (citing Williamson, 2006 WL 1586375, at *4); Tesla,
2018 WL 1560293, at *13; see also Basho Techs. Holdco B, LLC v. Georgetown Basho
Inv’rs, LLC, 2018 WL 3326693, at *27 (Del. Ch. July 6, 2018) (“Broader indicia of
effective control also play a role in evaluating whether a defendant exercised actual control
over a decision. Examples of broader indicia include ownership of a significant equity
stake (albeit less than a majority), the right to designate directors (albeit less than a
majority), decisional rules in governing documents that enhance the power of minority
stockholder or board-level position, and the ability to exercise outsized influence in the
                                               57
         FrontFour has proven facts necessary to trigger entire fairness under the

second theory. Specifically, FrontFour has proven that at least half of the Special

Committee members were not independent from the Taube brothers when

negotiating the Proposed Transactions. Under Delaware law, calling a director

“independent” does not make it so. To be independent, a director “must act

independently.”248 An independent director should demonstrate “the care, attention

and sense of individual responsibility to the performance of one’s duties . . . that

generally touches on independence.”249

         Mack, who did not testify at trial, demonstrated a lack of independence

through his deposition testimony, where:

               Mack spoke to Brook Taube on the phone frequently, at least weekly,
                about business matters.250




board room, such as through high-status roles like CEO, Chairman, or founder.” (footnotes
omitted)).
248
   Telxon Corp. v. Meyerson, 802 A.2d 257, 264 (Del. 2002) (emphasis added); see also
Tesla, 2018 WL 1560293, at *17 (“Even an independent, disinterested director can be
dominated in his decision-making by a controlling stockholder.”).
249
    Aronson v. Lewis, 473 A.2d 805, 816 (Del. 1984) overruled on other grounds by Brehm
v. Eisner, 746 A.2d 244 (Del. 2000); accord Tremont II, 694 A.2d at 430; Telxon, 802 A.2d
at 264.
250
      Mack Dep. Tr. at 16–17.
                                           58
                  Mack knew that the Taube brothers managed Medley Capital’s
                   investments, but couldn’t identify any other person involved in
                   managing Medley Capital’s portfolio.251

                  Mack had no idea what Medley LLC was, who owned it, or the role it
                   played in the Taube brothers’ control of the Medley family of
                   entities.252

                  Mack had no understanding of what Medley Management’s business
                   was in 2017.253

                  Mack could not identify the Taube brothers’ or Tonkel’s roles at
                   Medley Management, the very source of their conflicts.254

                  Mack did not know that the Taube brothers controlled Medley
                   Management, and did not think it was important to consider their
                   ownership of Medley Management in evaluating the Proposed
                   Transactions.255

                  Mack “was not familiar with the specifics” of the transaction process
                   and “may not want to know how sausage is made.”256

                  Based on a call with Brook Taube, Mack believed Goldman Sachs was
                   engaged to assist Medley Capital.257




251
      Id. at 23–24.
252
      Id. at 30–31.
253
      Id. at 44.
254
      Id.
255
      Id. at 31.
256
      Id. at 53.
257
      Id. at 46–47.
                                              59
                  Mack did not believe the standstill provisions should have been
                   reviewed by the Board, calling it a “management issue, not a director
                   [issue]” and suggesting “the more the merrier.”258

                  Mack did not think it was important for the Medley Capital Board to be
                   informed when Medley Management entered contracts that were
                   binding on Medley Capital.259

                  Mack had no idea whether Medley Capital paid performance fees to
                   Advisors in 2017, or how the fees Advisors collected from Medley
                   Capital affected Advisors’ ability to pay its employees.260

                  Mack believed that the Party X proposal was geared toward a deal with
                   Medley Capital, not Medley Management.261

                  Mack could not recall whether he considered having Sandler perform
                   any form of a market check.262 Instead, he relied on Brook Taube for
                   his purported knowledge that “we were looking at strategic
                   alternatives.”263

                  Mack did not believe that Medley Capital had ever solicited the market
                   on its own behalf and was indifferent about the failure to do so.264




258
      Id. at 52–53.
259
      Id. at 52–53.
260
      Id. at 63.
261
    Id. at 57. Until his deposition, Mack “never really thought about the entities” involved
in the proposal. Id. at 118; see id. (“I thought it was Medley Capital, but I would say that’s
just me not digging into who the parties are.”).
262
      Id. at 73.
263
      Id. at 53.
264
      Id. at 72–73.
                                              60
                  Mack did not think the personal interests of the Taube brothers in
                   closing the Proposed Transactions were relevant considerations in
                   evaluating the transactions.265

                  Mack did not have any understanding as to the significance of the
                   Taube brothers’ Medley Capital stockholdings or how they came to
                   hold that position.266

                  Mack was completely unaware as to the financing arrangement that the
                   Taube brothers had with Fortress, which intensified the “enormous
                   pressure” that drove the Taube brothers’ decision to pursue the
                   Proposed Transactions.267

                  Mack did not think the fund’s recent performance was an important
                   consideration in the annual review of Advisors’ contract with Medley
                   Capital. Mack stressed the Board would consider comparisons to the
                   fees and legal restrictions of comparable advisory arrangements, but did
                   not think that recent performance was particularly important.268

                  The lack of cash consideration for Medley Capital stockholders in the
                   Proposed Transactions raised no concerns for Mack, even in the face of
                   the large cash component that Medley Management was going to
                   receive in the transactions.269

                  Mack was indifferent to the compensation levels that would be paid to
                   senior management in the combined company, even in the face of
                   conversations concerning the fact that the compensation packages
                   could potentially eliminate the benefits touted for Medley Capital
                   stockholders in the Proposed Transactions. 270 Mack was satisfied that


265
      Id. at 32.
266
      Id. at 33–34.
267
      Id. at 34–35.
268
      Id. at 42–43.
269
      Id. at 79.
270
      Id. at 82–83.
                                               61
                 it was a concern for Sierra’s board because they were negotiating and
                 deciding the compensation, rather than the Medley Capital Board.271

         The record also reflects that half of Mack’s annual income in the past three

years had come from his service on the Board, making him susceptible to wanting

to stay in the good graces of the Taube brothers.272

         Lerdal was similarly susceptible to Brook Taube’s outsized influence as

Medley Capital’s founder.273 Lerdal desired to continue as director after formation

of the combined company. He curried favor from Brook Taube during the selection

process. When he was not selected, he contacted Brook Taube for other personal

favors. The record reflects that Lerdal, who did not testify at trial, was loyal to Brook

Taube, not the Medley Capital common stockholders:

                Lerdal shared information about the Special Committee’s process with
                 Brook.274




271
      Id. at 80–81, 83.
272
      Id. at 10–11.
273
    See Basho Techs., 2018 WL 3326693, at *27 (explaining that a broader indicia of
effective control includes “the ability to exercise outsized influence in the board room, such
as through high-status roles like CEO, Chairman, or founder”).
274
   JX 717 at p.11 (text message chain on January 9, 2019 at 2:56 p.m.: Lerdal: “Old ladies
and their schedules . . .”; Brook: “Whoa”; Lerdal: “Recommendation will be forthcoming.
Proper response. Your question was the proper one.”; Brook: “Which one?”; Lerdal: “Are
we going to respond to every f**ksake on the planet?”)
                                             62
                   Lerdal personally kept Brook up to date on market interest in Medley
                    Capital, warning him by text on August 15, 2018 that the company “has
                    some bargain hunters.”275

                   Four days before approving the merger, Lerdal asked Brook: “Are we
                    on track? Anything you need from me?”276 The two talked on the
                    phone soon thereafter.

                   The day the Special Committee approved the Proposed Transactions,
                    Lerdal praised Brook as the “architect” of the deal and stated that he
                    was “excited for the future whether the Sierra guys give me the nod or
                    not.”277

                   When the Special Committee decided to turn down a bidder in February
                    2019, Lerdal texted Brook: “Hang in there brother. The deal is still the
                    best option.”278 The two then exchanged an additional fourteen
                    messages.

                   When Brook Taube suggested that the “predictable naysayers” would
                    be the first people removed from their positions during the Proposed
                    Transactions, Lerdal was quick to support the idea, texting “Freak the
                    naysayers.”279

                   Lerdal requested personal updates by text on the merger behind-the-
                    scenes from Brook, asking “How do we look?” on October 9, 2018.
                    Brook responded that there was “[G]ood news yesterday from [the
                    SEC]” and that the deal was “Read[y] to go when ‘advisors’ stop
                    fussing.”280


275
      Id. at p.4.
276
      Id. at p.1.
277
      Id. at p.2.
278
      Id. at p.4.
279
      Id. at p.4.
280
      Id. at p.5.
                                                63
                Lerdal’s texts effortlessly wove ingratiating personal adoration with
                 business details. On October 26, 2018, he texted Brook that he had
                 played a game of golf in Brook’s honor, and offered “an open invitation
                 to visit and I’ll host any time.”281

                In an August 1, 2017 email, Lerdal complained that the Taube brothers
                 gave the Board “too much information,” asserted that the company
                 could not pay him enough to make him continue being diligent and
                 thorough, and bragged about how he would conduct himself in future
                 litigation against the company.282

          In short, the majority of the members of the Special Committee lacked

independence from the Taube brothers.

          The Special Committee also sat supine in negotiations concerning the

Proposed Transactions, allowing the Taube brothers to dominate the process by:

setting the deal structure; controlling the flow of information; withholding

information; withholding details about Medley Management’s own value and the

existence of offers from third parties; locking out “interlopers” through standstill

agreements, deal protections, and an aggressive timeline; and rushing the

committee’s deliberations. In the end, the Special Committee allowed Medley

Management to extract a huge premium while Medley Capital stockholders received

none.



281
      Id. at pp.6–7.
282
      JX 023.
                                            64
      The Special Committee deferred to the Taube brothers although the

committee had ample negotiating leverage—the ability to terminate the

Management Agreement or simply reject the deal, either of which would have had

devastating consequences for Medley Management. Terminating the Management

Agreement would trigger Fortress’s rights under the joint venture. Rejecting the

deal would foreclose Medley Management’s only viable solution to the enormous

financial pressure they labored under.

      It bears noting that there is nothing inherently wrong under Delaware law with

the structure of the Medley Entities. Most BDCs have corporate structures similar

to Medley Capital and Sierra—they rely on external advisors for management,

administration, office space, staff, and other aspects of their existence. As a critical

counterbalance to management’s extensive control over the day-to-day operations,

the ’40 Act requires that the majority of the directors on BDC boards are independent

from management. At no point in time is this protection more critical than in the

context of a conflicted transaction. In this case, FrontFour has demonstrated that the

Taube brothers are controllers not because of flaws inherent in the structure of

BDCs, but rather, because those tasked with standing independent from the Taube

brothers willfully deferred to their authority.




                                           65
                  2.    The Proposed Transactions Are Not Entirely Fair.
            “The concept of fairness has two basic aspects: fair dealing and fair price.”283

Although the two aspects may be examined separately, “the test for fairness is not a

bifurcated one as between fair dealing and price. All aspects of the issue must be

examined as a whole since the question is one of entire fairness.”284 Defendants bear

the burden of demonstrating that fair dealing and fair price.285

            Fair dealing “embraces questions of when the transaction was timed, how it

was initiated, structured, negotiated, disclosed to the directors, and how the

approvals of the directors and the stockholders were obtained.”286 “The scope of this

factor is not limited to the controller’s formal act of making the proposal; it

encompasses actions taken by the controller in the period leading up to the formal

proposal.”287 “Particular consideration must be given to evidence of whether the




283
      Weinberger, 457 A.2d at 711.
284
      Id.
285
   Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1156, 1163 (Del. 1995) (defendants must
prove “to the court’s satisfaction that the transaction was the product of both fair dealing
and fair price” (emphasis original) (internal quotation marks omitted)).
286
      Id. at 1162 (citing Weinberger, 457 A.2d at 711).
287
  In re Dole Food Co., Inc. S’holder Litig., 2015 WL 5052214, at *26 (Del. Ch. Aug. 27,
2015).
                                               66
special committee was truly independent, fully informed and had the freedom to

negotiate at arm’s length.”288

         In this case, the timing, structure, initiation, and negotiation of the Proposed

Transactions were conceived for the purpose of—and did—advance the Taubes’

interest at the expense of Medley Capital’s other stockholders. In the events leading

up to the Proposed Transactions, the Taube brothers created an informational

vacuum, which they then exploited.             The Special Committee was not truly

independent and did not negotiate at arm’s length. In sum, Defendants have not

proven that the Proposed Transactions were the product of fair dealing.

         The second aspect of the entire fairness inquiry is fair price. Fair price “relates

to the economic and financial considerations of the proposed merger, including all

relevant factors: assets, market value, earnings, future prospects, and any other

elements that affect the intrinsic or inherent value of a company’s stock.”289




288
   Lynch, 638 A.2d at 1120–21. See also In re Tele–Commc’ns, Inc. S’holders Litig., 2005
WL 3642727, at *10 (Del. Ch. Dec. 21, 2005) (“[A]n important element of an effective
special committee is that it be fully informed in making its determination.”); Tremont II,
694 A.2d at 431 (“In evaluating this claim the Court of Chancery correctly stated that “[a]
controlling shareholder . . . must disclose fully all material facts and circumstances
surrounding the transaction.”) (citing Kahn v. Tremont Corp. (Tremont I), 1996 WL
145452, at *15 (Del. Ch. Mar. 21, 1996)).
289
      Lynch, 638 A.2d at 1115 (citing Weinberger, 457 A.2d at 711).
                                             67
         The primary evidence presented at trial on the issue of fair price consists of

the opinions of the parties’ respective experts.290 Defendants offered the testimony

of Dr. Marc Zenner, who performed regression analyses intended to show the

benefits of size/scale, asset quality, and internalized management.291 That analysis

did not support the propositions for which it was offered. One analysis explained

only 11% of the variation in p/NAV multiples.292 The other was not statistically

significant and lacked explanatory power.293 Zenner also conducted a comparable

transactions analysis, but 50% of his “transactions” were offers that never resulted

in an actual merger.294 Zenner did not opine on the value of Medley Capital, a fair

price to acquire Medley Capital, or the value of the combined company if the

Proposed Transactions were to occur. He opined that the process used by various

investment banks was reasonable, but an expert cannot simply vouch for the work

of someone else.295 Zenner opined that Medley Capital’s trading price following the



290
    See Trial Tr. at 427:3–502:21 (Zenner examination); JX 618 (Zenner Report); Trial Tr.
at 94:6–152:20 (Kennedy examination); JX 621 (Kennedy Report).
291
      JX 621 (Kennedy Report).
292
      Trial Tr. at 475–76 (Zenner).
293
      Id. at 474–75.
294
      Id. at 491–92.
295
   See, e.g., Va. Power Energy Mktg., Inc. v. EQT Energy, LLC, 2012 WL 13034278, at *1
(E.D. Va. May 9, 2012) (holding that a “comment upon the opinion of another expert . . . is
not a proper subject for expert opinion evidence”).
                                            68
announcement of the proposed transaction supported a finding of fair price. Zenner,

however, was unable to exclude other possible causes of Medley Capital’s stock

price bump in response the Proposed Transactions.296

         By contrast, FrontFour’s expert Dr. William Kennedy credibly testified that

the fair value of Medley Capital is $5.07 per share and the price being offered is well

below that.297

         Ultimately, this is a case in which a deeply flawed process obscures the fair

value of Medley Capital. The record reveals that the Taube brothers obstructed any

pre-signing price competition from “interlopers.”298         The two aspects of the entire

fairness standard interact.299 Just as “[a] strong record of fair dealing can influence

the fair price inquiry, . . . process can infect price.”300 Any inability to determine the



296
      Trial Tr. at 488:3–8 (Zenner).
297
      Trial Tr. at 96–98, 103–111 (Kennedy).
298
   In re Appraisal of Dell Inc., 2016 WL 3186538, at *36 & n.36 (Del. Ch. May 31, 2016)
(“[T]he bulk of any price competition occurs before the deal is signed.”), aff’d in part,
rev’d in part sub nom. Dell, Inc. v. Magnetar Glob. Event Driven Master Fund Ltd, 177
A.3d 1 (Del. 2017).
299
      Dole, 2015 WL 5052214, at *34.
300
    Reis, 28 A.3d at 467; accord Ross Hldg. & Mgmt. Co. v. Advance Realty Gp., LLC,
2014 WL 4374261, at *33 (Del. Ch. Sept. 4, 2014) (“Robust procedural protections may
support a determination that price was fairly within a range of reasonable values, and a
failure of process may prevent a Court from reaching such a conclusion.”); see William
Penn P’ship v. Saliba, 13 A.3d 749, 758 (Del. 2011) (“Merely showing that the sale price
was in the range of fairness, however, does not necessarily satisfy the entire fairness burden
when fiduciaries stand on both sides of a transaction and manipulate the sales process.”);
                                             69
degree to which the flawed process infected the price works to Defendants’

detriment, as they bear the burden of proof on this issue.301

       B.     Enhanced Scrutiny Claim

       The parties engaged in a robust dispute concerning whether deal protections

or the Proposed Transactions in their entirety are subject to and pass enhanced




Gentile v. Rossette, 2010 WL 2171613, at *9 (Del. Ch. May 28, 2010) (“From a tainted
process, one should not be surprised if a tainted price emerges.”); Bomarko, Inc. v. Int’l
Telecharge, Inc., 794 A.2d 1161, 1183 (Del. Ch. 1999), as revised (Nov. 16, 1999), aff’d,
766 A.2d 437 (Del. 2000) (“[T]he unfairness of the process also infects the fairness of the
price.”); HMG/Courtland Properties, Inc. v. Gray, 749 A.2d 94, 116 (Del. Ch. 1999)
(holding that the defendants did not satisfy their burden by showing that the price was
“within the low end of the range of possible prices that might have been paid in negotiated
arm’s-length deals” where “[t]he process was . . . anything but fair”); Tremont II, 694 A.2d
at 432 (“[H]ere, the process is so intertwined with price that under Weinberger’s unitary
standard a finding that the price negotiated by the [special committee] might have been fair
does not save the result.”).
301
    Auriga Capital Corp. v. Gatz Props., 40 A.3d 839, 857–58 (Del. Ch. 2010), aff’d 59
A.3d 1206 (Del. 2012). See also id. at 874–75 (“[The defendant] has argued throughout
this litigation that [the property] was worth less than its debt and thus any surplus over zero
was a fair price, but I cannot accept this as true based on the record before me. [The
defendant] himself is responsible for this evidentiary doubt. He fended off [a potential
buyer], gave incomplete information to [the appraiser hired by the LLC], and did not
promote a fair Auction process. Thus, I do not view the Auction process as generating a
price indicative of what [the property] would fetch in a true arm’s-length negotiation.
Rather, the evidence suggests that [the property] was worth more than what [the defendant]
paid. [The defendant] was not motivated to bid his best price because he knew that he was
the only bidder before he finalized his offer . . . The fact that we do not have concrete
evidence of what a fully negotiated third-party deal would have produced is [the
defendant’s] own fault, and such ambiguities are construed against the self-conflicted
fiduciary who created them.”).
                                              70
scrutiny.302 Any Delaware law enthusiast would relish the opportunity to dilate on

the issues raised, but the press of time requires a more direct approach.

       FrontFour challenges three deal protections in the Merger Agreement: a no-

shop, an adverse-recommendation-change requirement, and a termination fee.303

Enhanced scrutiny applies to deal protections, and the burden lies on Defendants to

justify those protections.304 Defendants cannot meet that burden here.




302
   FrontFour urges the Court to apply enhanced scrutiny to the entirety of the Proposed
Transactions, not just the deal protections. They argue that, “as conceived, the entire
Transaction is an improper defensive measure implemented by [Medley] Management to
advance its own interests . . . .” Pls.’ Post-Trial Br. at 65.
303
    More specifically, the deal protections are: (1) a no-shop provision preventing each
party from attempting to undermine the Merger Agreement by soliciting other bids, subject
to a “Superior Proposal” fiduciary out; (2) an “adverse recommendation change”
requirement that the Medley Capital Board recommend that the stockholders vote in favor
of the merger, subject to a fiduciary out; and (3) a “termination fee” provision requirement
the payment of $6 million to Sierra under certain conditions. Defendants’ expert quantifies
the termination fees as 2.79% of the deal value, and FrontFour does not dispute this
computation. JX 618 at p.31.
304
   See Paramount Commc’ns, Inc. v. Time Inc., 571 A.2d 1140, 1151 (Del. 1989); Mills
Acq. Co. v. Macmillan Inc., 559 A.2d 1261, 1288 (Del. 1988). “Deal protections” are
provisions of a merger agreement that compensate a jilted third party if the target does not
consummate the deal or obstructs disruption of the deal by another transaction. Leo E.
Strine, Jr., Categorical Confusion: Deal Protection Measures in Stock-for-Stock Merger
Agreements, 56 Bus. Law. 919, 922 (2001) [hereinafter Categorical Confusion]. Under
default rules of the Delaware General Corporation Law, a stockholder can sell control of
the company in the minimum number of days permitted under federal securities law. Id.
at 924 & n.14. Deal protection measures disturb this natural ordering by obstructing a
stockholders’ ability to engage in other transactions once a merger agreement is signed.
Further, mergers require stockholder approval. To be effective, the stockholder vote must
be “meaningful and voluntary.” See 8 Del. C. § 251(c). By safeguarding the merger, deal
                                            71
         The suite of deal protections at issue would pass muster under most

circumstances, but not in this case. The Court’s analysis is fact intensive and context

specific.305 Due to extreme process flaws that led to the Proposed Transactions, the

deal protections are not within the range of reasonableness.306

         Of the three challenged deal protections, the no-shop is the primary offender.

No-shop provisions paired with a fiduciary out are not unique.307                     No-shop



protections encroach on the voluntary nature of the stockholder vote. Williams v. Geier,
671 A.2d 1368, 1387 (Del. 1996).
305
    La. Mun. Police Emps.’ Ret. Sys. v. Crawford, 918 A.2d 1172, 1181 n.10 (Del. Ch.
2007) (“The inquiry, by its very nature fact intensive, cannot be reduced to a mathematical
equation.”); id. (“Our courts do not ‘presume that all business circumstances are identical
or that there is any naturally occurring rate of deal protection, the deficit or excess of which
will be less than economically optimal. . . . [A] court focuses upon the real world risks and
prospects confronting [directors] when they agreed to the deal protections.”) (internal
quotation marks and citation omitted); see also In re BioClinica, Inc. S’holder Litig., 2013
WL 5631233, at *8 (Del. Ch. Oct. 16, 2013) (“a no-solicitation provision, a poison pill, a
reasonable termination fee, information rights, and a top-up option . . . in the context of an
otherwise reasonable sales process, have been found non-preclusive” (emphasis added));
In re Cogent, Inc. S’holder Litig., 7 A.3d 487, 501–09 (Del. Ch. 2010) (assessing the
preclusive effect of deal protections individually and “in the aggregate”); Orman v.
Cullman, 2004 WL 2348395, at *6 (Del. Ch. Oct. 20, 2004) (noting that deal protection
devices may be unreasonable even if not coercive or preclusive); Stahl v. Apple Bancorp,
Inc., 16 Del. J. Corp. L. 1573, 1587 (Del. Ch. Aug. 9, 1990) (Allen, C.) (“Thus, where it is
applicable, Unocal requires a judicial judgment finely focused upon the particulars of the
case.”).
306
      Omnicare, Inc. v. NCS Healthcare, Inc., 818 A.2d 914, 935 (Del. 2003).
307
   See, e.g., In re Cogent, 7 A.3d at 502 & n.40 (collecting decisions) (“Potential suitors
often have a legitimate concern that they are being used merely to draw others into a
bidding war. Therefore, in an effort to entice an acquirer to make a strong offer, it is
reasonable for a seller to provide a buyer some level of assurance that he will be given
adequate opportunity to buy the seller, even if a higher bid later emerges.”).
                                              72
provisions are used to entice acquirers to make a strong offer by contractually

eliminating the risk that the acquirer is a stalking horse used to generate a bidding

war.308 That justification has no application here. The Proposed Transactions are

among affiliated entities. All of the parties were aware, when negotiating the deal

protections, that there was no pre-signing auction or market check and no risk that

Sierra was being used as a stalking horse. There was also no risk that Medley Capital

would lose the “bird in hand” if the transaction was shopped.309

          Incrementally, the other two deal protections are also problematic. The

adverse-recommendation-change provision310 unduly cabins the Board.311 Although




308
      Id. at 502.
309
     Interestingly, Defendants’ expert, Dr. Marc Zenner, presented a comparable
transactions analysis related to deal protection devices. In that analysis two-thirds of his
comparable set involved a pre-signing formal auction. Of course, this renders the set not
comparable to the Proposed Transactions. Trial Tr. at 494–95. It also supports the notion
that no-shops are outside of the range of reasonableness absent a pre-signing market canvas
or efforts to assess potential price competition pre-signing. See Forgo v. Health Grades,
Inc., C.A. No. 5716-VCS, at 16:18–20 (Del. Ch. Sept. 3, 2010) (TRANSCRIPT) (“Well,
you know, if you’re not going to do as much on the front end, you got to make sure the
back end works.”).
310
      Merger Agr. § 7.10(e).
311
   See generally In re Complete Genomics, Inc. S’holder Litig., C.A. No. 7888-VCL, at 17
(Del. Ch. Nov. 9, 2012) (TRANSCRIPT) (stating that placing restrictions on a board’s
“ability to change its recommendation” that mirror “the types of conditions and procedures
frequently and historically used to regulate a target’s contractual ability to terminate a
merger agreement and accept a superior proposal” is “fraught with peril”). This Court
provided a definitive summary of the relevant issues in In re Primedia, Inc. Shareholders
Litigation:
                                            73
the termination fee is not unreasonable on its own, in combination with the other

deal protections, it too falls outside the range of reasonableness.312

         C.     Disclosure Claims

          “[T]o establish a violation of the duty of disclosure, [a plaintiff] must prove

that the omitted fact would have been material to the stockholder action sought.” 313

The materiality standard requires that fiduciaries disclose all facts which “under all

the circumstances . . . would have assumed actual significance in the deliberations



         Delaware law requires that a board of directors give a meaningful, current
         recommendation to stockholders regarding the advisability of a merger
         including, if necessary, recommending against the merger as a result of
         subsequent events. This obligation flows from the bedrock principle that
         when directors communicate publicly or directly with shareholders about
         corporate matters, the sine qua non of directors’ fiduciary duty to
         shareholders is honesty. The duty of loyalty, which mandates that directors
         act in stockholders’ best interests, consequently requires ensuring an
         informed stockholder vote. The obligation to change as recommendation
         prior to a stockholder vote can be further viewed as a duty to update a prior
         material statement. A board may not suggest or imply that it is
         recommending the merger to the shareholders if in fact its members have
         concluded privately that the deal is not now in the best interest of the
         shareholders. In light of these principles, the target board must have an
         ability to make a truthful and candid recommendation consistent with its
         fiduciary duties—and this duty will be applicable whether or not there is a
         superior offer.”
67 A.3d 455, 491–92 (Del. Ch. 2013) (internal quotations and citations omitted) (emphasis
added).
312
   See In re Del Monte Foods Co. S’holders Litig., 25 A.3d 813, 840 (Del. Ch. 2011)
(enjoining defensive measures not because the defensive measures themselves failed
enhanced scrutiny but because they were “the product of a fiduciary breach”).
313
      Unanue v. Unanue, 2004 WL 2521292, at *10 (Del. Ch. Nov. 3, 2004).
                                              74
of the reasonable shareholder.”314          “A material fact is one that a reasonable

stockholder would find relevant in deciding how to vote. It is not necessary that a

fact would change how a stockholder would vote.”315 “A material fact is one that a

reasonable investor would view as significantly altering the ‘total mix’ of

information made available.”316 However, once fiduciaries have “traveled down the

road of partial disclosure,” they must “provide the stockholders with an accurate,

full, and fair characterization of [the] events.”317

         Controlling stockholders “have large informational advantages that can only

be imperfectly overcome by the special committee process, which almost invariably

involves directors who are not involved in the day-to-day management of the

subsidiary.”318 Accordingly, controllers owe “a duty of complete candor when




314
    In re Novell, Inc. S’holder Litig., 2013 WL 322560, at *13 (Del. Ch. Jan. 3, 2013)
(citation omitted).
  Klang v. Smith’s Food & Drug Ctrs., Inc., 702 A.2d 150, 156 (Del. 1997) (footnotes
315

omitted).
316
   Zaucha v. Brody, 1997 WL 305841, at *5 (Del. Ch. June 3, 1997); see Novell, 2013 WL
322560, at *13 (explaining that material facts are those which, “under all the circumstances
. . . would have assumed actual significance in the deliberations of the reasonable
shareholder.” (citation omitted)).
317
   Arnold v. Soc’y for Sav. Bancorp., Inc., 650 A.2d 1270, 1280 (Del. 1994); see also
Rodgers v. Bingham, C.A. No. 2017-0314-AGB, at 81 (Del. Ch. June 1, 2017)
(TRANSCRIPT).
318
      In re Pure Res., Inc., S’holders Litig., 808 A.2d 421, 450 (Del. Ch. 2002).
                                               75
standing on both sides of a transaction and must disclose fully all the material facts

and circumstances surrounding the transaction.”319

         Applying these principles, FrontFour has proven that Defendants violated

their duties of disclosure to inform stockholders of the process that led to the

Proposed Transactions and the expressions of interest from third parties.

                1.    Process Disclosures
         The Proxy describes the deployment of three different special committees to

mitigate conflicts and replicate arm’s-length bargaining.320 The description creates

the misleading impression that the Special Committee process at Medley Capital

was effective. In reality, during the negotiation process, the Special Committee was

disabled by its ignorance of: the details of the bids made for Medley Management

during Project Elevate; the “enormous pressure” facing Medley Management and

the Taubes;321 and the standstill agreements that forbade potential transaction

partners from presenting proposals directly to Medley Capital without Medley




319
      Kahn v. Lynch Commc’n Sys., Inc., 669 A.2d 79, 88 (Del. 1995).
320
      See JX 430 at 72–73.
321
   See Morrison v. Berry, 191 A.3d 268, 287–88 (Del. 2018), as revised (July 27, 2018)
(reversing trial court’s dismissal of disclosure claim after concluding that “stockholders
were entitled to know the depth and breadth of the pressure confronting the Company”
given “the Company chose to speak on the topic”).
                                            76
Management’s consent. These process failures and others identified in this decision

are material to stockholders considering the Proposed Transactions.

         The Proxy and Medley Capital’s other public filings disclose certain of these

process flaws now, but they fail to mention that the Special Committee only learned

of these items after the execution of the Merger Agreement (and in some cases only

after this litigation began).322 The timing of the Board’s knowledge is a critical fact

that would impact any stockholder’s assessment of the quality of the transaction

process.323

                2.     Other Indications of Interest—Lantern, NexPoint, Origami,
                       and ZAIS
         Following FrontFour’s January 30, 2019 letter to the Medley Capital Board,324

Medley Management disclosed on February 5, 2019 certain terms of eleven




322
      See Trial Tr. at 203–217 (Ainsberg); id. 409–416 (Hirtler-Garvey); JX 628 at pp.13–15.
323
    See In re Rural Metro, 88 A.3d 54, 94 (Del. Ch. 2014) (concluding after a trial that, at
the time they approved the transaction, the [directors] were unaware of RBC’s last minute
efforts to solicit [a] buy-side financing role from Warburg . . . and did not know about
RBC’s manipulation of its valuation metrics,” and holding that, “[u]nder the circumstances,
the Board’s decision to approve Warburg’s bid lacked a reasonable informational basis and
fell outside the range of reasonableness.”); In re Del Monte Foods Co. S’holders Litig.,
2011 WL 2535256, at *10 (Del. Ch. June 27, 2011) (fee award opinion emphasizing that
lead counsel “uncovered facts not previously known to the [target] board” that “empowered
the [target] directors to re-evaluate their prior decisions and reliance on [their financial
advisor]”).
324
      JX 706.
                                              77
indications of interest. It characterized each as a “non-binding indication of interest

received by Medley Management.”325                  Medley Capital separately issued

supplemental disclosures regarding offers made by NexPoint on January 31, 2019,

to replace Medley Management as manager, and Origami on February 11, 2019, to

acquire Medley SBIC.

         Defendants never disclosed to stockholders that Lantern had expressed

interest in a recapitalization transaction with Medley Capital, or that Lantern had

executed a standstill agreement with Medley Management that prohibited it from

making its recapitalization proposal directly to Medley Capital.326

         Defendants also never disclosed ZAIS’s January 2, 2019 proposal to replace

Medley Management as Medley Capital’s investment advisor for the “explicit task

of managing an orderly sale or liquidation of Medley Capital.”327           Nor have

Defendants disclosed Brook Taube’s January 24, 2019 rejection of ZAIS’s proposal

on behalf of Medley Capital, citing the non-solicitation provision in the Medley

Capital Merger Agreement.328 Text message correspondence between Brook Taube




325
      JX 513 at pp.3–4.
326
      JX 138 at p.4; Trial Tr. at 340–43 (Taube).
327
      JX 432.
328
      JX 459.
                                              78
and Lerdal on the day of the Special Committee’s January 9, 2019 meeting shows

that Medley Management coordinated with the Special Committee regarding

whether and how to respond to ZAIS. None of this was disclosed. 329

         Stockholders cannot make a fully informed decision regarding the Proposed

Transactions unless they know about Lantern’s expressed interest in a

recapitalization, the ZAIS proposal, and Brook Taube’s response citing the Medley

Capital Merger Agreement.330

         Further, on February 13, 2019, Defendants publicly denied that Medley

Management received an offer from Origami to purchase Medley SBIC in April

2018.331 Medley Capital’s February 13 press release stated: “Contrary to Origami’s

public statements, the Company never received a proposal to buy the SBIC

Subsidiary from Origami until yesterday. Origami did not propose to buy the equity

of the SBIC subsidiary for 60% of its fair market value or at any price last April as




329
   See Trial Tr. at 366 (Taube); JX 717 at p.11 (“Proper response forthcoming . . . Are we
going to have to respond to every f**ksake on the planet?”).
330
   See In re Topps Co., 926 A.2d 58, 77 (Del. Ch. 2007) (issuing an injunction after finding
that proxy statement misrepresented competing bidder’s acquisition proposals and failed
to disclose CEO’s potentially bid-deterring statements to the market).
331
      JX 553 at p.3.
                                            79
suggested by Origami’s press release.”332 This disclosure creates the impression that

Origami fabricated the fact of the proposal.

            Origami did not fabricate the fact of the proposal. In fact, Medley Capital

received an April 11, 2018 letter from Origami addressed to Brook Taube and

Marilyn Adler, Senior Managing Director, Medley Capital, expressing “interest in

purchasing 100% of Medley Capital Corporation and its affiliates’ interest in Medley

SBIC.”333 Adler responded, dispelling any notion that the email failed to transmit.334

Whether Brook Taube never saw Origami’s proposal, as he contends, is irrelevant

to the truth: Medley Management received it. “Whenever directors communicate

publicly or directly with shareholders about the corporation’s affairs, with or without

a request for shareholder action, . . . the sine qua non of directors’ fiduciary duty to

shareholders is honesty.”335 Medley Capital must correct its disclosures regarding

Origami.336




332
      Id.
333
      JX 100.
334
   JX 108 (“I am excited to tell you that Medley has agreed to discuss a process for the
sale. I’ve given your name as a possible buyer. I am having a discussion this week and
will update you as I know more.”); Trial Tr. at 374–75 (Taube).
335
      Malone v. Brincat, 722 A.2d 5, 10 (Del. 1998).
336
   In re Topps Co., 926 A.2d at 77 (issuing injunction after finding that proxy statement
misrepresented competing bidder’s acquisition proposals).
                                             80
         D.     Aiding and Abetting

         To establish an aiding and abetting claim against Sierra, FrontFour was

required to prove that Sierra knowingly participated in the other Defendants’ breach

of fiduciary duty.337 This is “a stringent standard that turn[s] on proof of scienter.”338

FrontFour bears the burden for the aiding and abetting claim.339

         “The adjective ‘knowing’ modifies the concept of ‘participation,’ not

breach.”340 The underlying wrong does not have to be knowing or intentional; it can

be a breach of the duty of care.341 Under Section 876(b) of the Restatement (Second)

of Torts, knowing participation exists when a third party:

                (a) does a tortious act in concert with the other or pursuant
                to a common design with him, or




337
   See Malpiede v. Townson, 780 A.2d 1075, 1096 (Del. 2001) (setting out the elements
of an aiding and abetting claim).
338
   In re MeadWestvaco S’holders Litig., 168 A.3d 675, 688 (Del. Ch. 2017) (alteration in
original) (internal quotation marks omitted); see Allied Capital Corp. v. GC-Sun Hldgs.,
L.P., 910 A.2d 1020, 1039 (Del. Ch. 2006).
339
      Dole, 2015 WL 5052214, at *3.
340
      Rural Metro, 88 A.3d at 97.
341
    Singh v. Attenborough, 137 A.3d 151, 152–53 (Del. 2016) (ORDER); see RBC Capital
Markets LLC v. Jarvis, 129 A.3d 816, 862 (Del. 2015) (affirming imposition of liability on
financial advisor who aided and abetted the board’s breach of its duty of care). See
generally Restatement (Second) of Torts § 876 cmt. d (1979) (explaining that secondary
liability can attach where the underlying breach “is merely a negligent act” and “applies
whether or not the [underlying wrongdoer] knows his act is tortious”).
                                             81
                (b) knows that the other’s conduct constitutes a breach of
                duty and gives substantial assistance or encouragement to
                the other to so conduct himself, or

                (c) gives substantial assistance to the other in
                accomplishing a tortious result and his own conduct,
                separately considered, constitutes a breach of duty to the
                third person.342
         For purposes of a board decision, the requirement of participation can be

established if the third party “participated in the board’s decisions, conspired with

[the] board, or otherwise caused the board to make the decisions at issue.” 343 In

particular, a third party can be liable for aiding and abetting a breach of the duty of

care if the third party “purposely induced the breach of the duty of care . . . .”344 The



342
    Restatement (Second) of Torts § 876(b) (1979); see In re PLX Tech. Inc. S’holders
Litig., 2018 WL 5018535, at *47–50 (Del. Ch. Oct. 16, 2018); Anderson v. Airco, Inc.,
2004 WL 2827887, at *2–3 (Del. Super. Nov. 30, 2004).
343
      Malpiede, 780 A.2d at 1098.
344
    RBC Capital, 129 A.3d at 842 (upholding finding of aiding and abetting where financial
advisor inexplicably modified its precedent transaction analysis); In re Wayport Litig., 76
A.3d 296, 322 n.3 (Del. Ch. 2013) (“[A] non-fiduciary aider and abettor could face
different liability exposure than the defendant fiduciaries if, for example, the non-fiduciary
misled unwitting directors to achieve a desired result.”); Del Monte, 25 A.3d at 836
(holding that investment bank’s knowing silence about its buy-side intentions, its
involvement with the successful bidder, and its violation of a no-teaming provision misled
the board); Goodwin v. Live Entm’t, Inc., 1999 WL 64265, at *28 (Del. Ch. Jan. 25, 1999)
(granting summary judgment in favor of defendants charged with aiding and abetting a
breach of the duty of care but suggesting that such a claim could proceed if “third-parties,
for improper motives of their own, intentionally duped the Live directors into breaching
their duty of care”); see also Mills Acq., 559 A.2d at 1283–84, 1284 n.33 (describing
management’s knowing silence about a tip as “a fraud on the Board”). Cf. Singh, 137 A.3d
at 152 (“[A]n advisor whose bad-faith actions cause its board clients to breach their
situational fiduciary duties . . . is liable for aiding and abetting.”); Technicolor, 663 A.2d
                                                 82
method of facilitating the breach can include “creating the informational vacuum”

in which the board breaches its duty of care.345

         A court’s analysis of whether a secondary actor “knowingly participated” is

necessarily fact intensive. Illustrative factors include the following:

              The nature of the tortious act that the secondary actor participated in or
               encouraged, including its severity, the clarity of the violation, the extent
               of the consequences, and the secondary actor’s knowledge of these
               aspects;

              The amount, kind, and duration of assistance given, including how
               directly involved the secondary actor was in the primary actor’s
               conduct;

              The nature of the relationship between the secondary and primary
               actors; and

              The secondary actor’s state of mind.346




at 1170 n.25 (“[T]he manipulation of the disinterested majority by an interested director
vitiates the majority’s ability to act as a neutral decision-making body.”).
345
    Rural Metro, 88 A.3d at 97 (holding that a party is liable for aiding and abetting when
it “participates in the breach by misleading the board or creating the informational
vacuum”); see Mesirov v. Enbridge Energy Co., Inc., 2018 WL 4182204, at *15 (Del. Ch.
Aug. 29, 2018) (sustaining claim for aiding and abetting against financial advisor for
preparing misleading analyses and creating an informational vacuum); In re TIBCO
Software Inc. S’holders Litig., 2015 WL 6155894, at *25 (Del. Ch. Oct. 20, 2015) (same);
In re Nine Sys. Corp. S’holders Litig., 2014 WL 4383127, at *48 (Del. Ch. Sept. 4, 2014)
(holding that interested director aided and abetted breach of duty by failing to adequately
explain valuation, thereby misleading the board and creating an informational vacuum),
aff’d sub nom. Fuchs v. Wren Hldgs., LLC, 129 A.3d 882 (Del. 2015) (TABLE).
346
      Dole, 2015 WL 5052214, at *42.
                                            83
            At trial, FrontFour succeeded in raising suspicions concerning the

independence of the Sierra special committee’s financial advisor, Broadhaven.

Broadhaven’s conflicts alone, however, do not prove that Sierra knowingly

participated in the other Defendants’ fiduciary breach. Broadhaven did act as

Sierra’s agent, and Sierra knew that Broadhaven had previously worked for Medley

Management. But this is the extent of Sierra’s scienter FrontFour proved at trial.

Broadhaven was not “the fiduciary and primary wrongdoer.”347                     Nor was

Broadhaven a “representative of the [Sierra] who either controls [Sierra] or who

occupies a sufficiently high position that [its] knowledge is imputed to [Sierra].”348

            FrontFour provided no window into the deliberations on the Sierra side of the

negotiations to permit the Court to conduct the fact-intensive inquiry demanded.

FrontFour did not call any of the Sierra special committee members live or by

deposition. FrontFour adduced no evidence that the Taube brothers controlled the

Sierra portion of the process or dominated the Sierra board. FrontFour did not brief

their aiding and abetting claim before or after trial.349




347
      PLX, 2018 WL 5018535, at *49.
348
      Id.
349
   Because FrontFour failed to brief the claim, it was waived. See In re IBP, Inc. S’holders
Litig., 789 A.2d 14, 62 (Del. Ch. 2001) (explaining that a party waived its argument by not
raising it in its opening post-trial brief); Zaman v. Amadeo Hldgs., Inc., 2008 WL 2168397,
                                                84
      Accordingly, FrontFour has failed to prove that Sierra aided and abetted in the

other Defendants’ breaches of fiduciary duties.

      E.     Remedy

      To recap, FrontFour has proven that: Conflicted insiders tainted the process

that led to the Proposed Transactions. The Special Committee negotiated with

willful blinders, not knowing: the value that third-parties had placed on Medley

Management; that Medley Management felt “enormous pressure” to enter into a

transaction; that standstill agreements prevented third parties from coming forward;

and that Medley Management—not Medley Capital—was shopped in the 2017 sale

process on which they relied when determining not to conduct a pre-signing market

check.     Compounding these problems, the Special Committee agreed to deal

protections preventing an effective post-signing market check.

      At this stage, the most equitable relief for the Medley Capital stockholders

would be a curative shopping process, devoid of Medley Management’s influence,

free of any deal protections, plus full disclosures. Thereafter, if no better proposal

surfaces, the Medley Capital stockholders would have the opportunity to cast a fully




at *15 (Del. Ch. May 23, 2008) (explaining that the party waived a defense by failing to
raise it in its answer and its pre-trial brief because “[t]hey gave no fair notice”).
                                          85
informed vote for or against the Proposed Transactions. This relief is precisely what

FrontFour seeks.

         Yet, ordering such relief would require the Court to blue-pencil Sierra’s

merger agreement with Medley Capital (and, by implication, its cross-conditioned

agreement with Medley Management) so that Medley Capital could solicit additional

competing bids in contravention of the no-shop provision.            In other words,

FrontFour’s requested relief would keep Sierra “on the hook” to purchase Medley

Capital in case the “go-shop” process fails to yield a better offer. Such a revision of

the Merger Agreements would deny Sierra the benefit of its bargain and force Sierra

to comply with terms to which it never agreed.

         Under the Delaware Supreme Court’s decision in C & J Energy,350 an

injunction may not issue if it would “strip an innocent third party of its contractual

rights” under a merger agreement, unless the party seeking the injunction proves that

the third party aided and abetted a breach of fiduciary duty by the target directors.

FrontFour has failed to prove that Sierra aided and abetted in the breaches of

fiduciary duties. Under these circumstances, C & J Energy leaves this Court no




350
      107 A.3d 1049, 1054, 1071–72 (Del. 2014).
                                           86
discretion—the most equitable remedy for Medley Capital stockholders cannot be

granted.

       To ensure that Medley Capital stockholders are fully informed on any vote on

the Proposed Transactions, FrontFour is entitled to corrective disclosures consistent

with this decision, and Defendants are enjoined from consummating the Mergers

until such disclosures have been made.351 FrontFour may also pursue a damages

claim by amending their complaint, if FrontFour so chooses.

III.   CONCLUSION

       For the foregoing reasons, the Court holds that Medley Capital’s directors

violated their fiduciary duties in entering into the Proposed Transactions. Medley

Capital is ordered to issue corrective disclosures in accordance with this decision

and to permit the stockholders sufficient time in advance of any stockholder vote to

assimilate the information. Judgment on Counts I and II of the Amended Complaint

are entered in favor of FrontFour to the extent set forth in this decision, and judgment



351
    See In re MONY Gp. Inc. S’holder Litig., 852 A.2d 9, 32–33 (Del. Ch. 2004) (enjoining
a transaction until “necessary supplemental disclosure” is made and noting that because
the remedy “can be accomplished quickly, there is no basis to believe that an injunction
will result in any harm to . . . the defendants”); Matador Capital Mgmt. Corp. v. BRC
Hldgs., Inc., 729 A.2d 280, 300 (Del. Ch. 1998) (enjoining a transaction until “corrective
disclosures consistent with the matters discussed herein” were made and disseminated);
see also State of Wisc. Inv. Bd. v. Bartlett, 2000 WL 193115, at *2 (Del. Ch. Feb. 9, 2000)
(enjoining a transaction to provide time for the stockholders “to assimilate information
necessary to assure that they may cast an informed vote”).
                                            87
on Count III is entered in favor of Defendants. FrontFour’s request to permanently

enjoin the Proposed Transactions is denied.352




352
   The parties have not briefed the issue of class certification and this decision does not
resolve it.
                                            88